



=====================================================================
=====================================================================
Published Transaction CUSIP Number: 17259CAF2
Published Revolver CUSIP Number: 17259CAG0
Published Term Loan CUSIP Number: 17259CAH8


SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


among


CINTAS CORPORATION NO. 2
as Borrower


THE LENDERS NAMED HEREIN
as Lenders


and


KEYBANK NATIONAL ASSOCIATION
as Administrative Agent, Swing Line Lender and Issuing Lender


KEYBANC CAPITAL MARKETS INC.
as Joint Lead Arranger and Joint Book Runner


and


JPMORGAN CHASE BANK, N.A.
as Joint Lead Arranger, Joint Book Runner and Syndication Agent


MUFG BANK, LTD.
U.S. BANK NATIONAL ASSOCIATION
WELLS FARGO BANK, NATIONAL ASSOCIATION
PNC BANK, NATIONAL ASSOCIATION
FIFTH THIRD BANK
as Co-Documentation Agents


_____________________


dated as of
May 24, 2019
_____________________


=====================================================================
=====================================================================





--------------------------------------------------------------------------------












ARTICLE I. DEFINITIONS2
Section 1.1. Definitions2
Section 1.2. Accounting Terms27
Section 1.3. Terms Generally28
Section 1.4. Pro Forma Calculations28
Section 1.5. Confirmation of Recitals28
Section 1.6. Divisions28
ARTICLE II. AMOUNT AND TERMS OF CREDIT29
Section 2.1. Amount and Nature of Credit29
Section 2.2. Revolving Credit Commitment30
Section 2.3. Term Loan Commitment35
Section 2.4. Interest35
Section 2.5. Evidence of Indebtedness37
Section 2.6. Notice of Loans and Credit Events; Funding of Loans38
Section 2.7. Payment on Loans and Other Obligations39
Section 2.8. Prepayment40
Section 2.9. Facility and Other Fees41
Section 2.10. Modifications to Commitment41
Section 2.11. Computation of Interest and Fees43
Section 2.12. Mandatory Payments43
Section 2.13. Extension of Term Loan Maturity Date44
Section 2.14 Cash Collateral45
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES    46
Section 3.1. Requirements of Law46
Section 3.2. Taxes48
Section 3.3. Funding Losses52
Section 3.4. Change of Lending Office53
Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate53
Section 3.6. Replacement of Lenders54
Section 3.7. Discretion of Lenders as to Manner of Funding55
ARTICLE IV. CONDITIONS PRECEDENT55
Section 4.1. Conditions to Each Credit Event55
Section 4.2. Conditions to the First Credit Event56
ARTICLE V. COVENANTS57
Section 5.1. Insurance57
Section 5.2. Money Obligations58
Section 5.3. Financial Statements and Information58
Section 5.4. Financial Records59
Section 5.5. Franchises; Change in Business59
Section 5.6. ERISA Pension and Benefit Plan Compliance59
Section 5.7. Financial Covenants59
Section 5.8. [Reserved]60





--------------------------------------------------------------------------------











Section 5.9. Liens60
Section 5.10. Regulations T, U and X60
Section 5.11. [Reserved]60
Section 5.12. Merger and Sale of Assets61
Section 5.13. [Reserved]61
Section 5.14. Notice61
Section 5.15. Environmental Compliance61
Section 5.16. Affiliate Transactions62
Section 5.17. Use of Proceeds62
Section 5.18. Subsidiary Guaranties62
Section 5.19. Restrictive Agreements63
Section 5.20. Pari Passu Ranking64
Section 5.21. Amendment of Organizational Documents64
Section 5.22. Beneficial Ownership64
Section 5.23. Compliance with Laws64
ARTICLE VI. REPRESENTATIONS AND WARRANTIES65
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification65
Section 6.2. Corporate Authority65
Section 6.3. Compliance with Laws and Contracts65
Section 6.4. Litigation and Administrative Proceedings66
Section 6.5. Title to Assets67
Section 6.6. Tax Returns67
Section 6.7. Environmental Laws67
Section 6.8. [Reserved]67
Section 6.9. Employee Benefits Plans67
Section 6.10. Consents or Approvals67
Section 6.11. Solvency67
Section 6.12. Financial Statements68
Section 6.13. Regulations T, U and X68
Section 6.14. Material Agreements68
Section 6.15. Intellectual Property68
Section 6.16. Insurance68
Section 6.17. Accurate and Complete Statements68
Section 6.18. Investment Company; Other Restrictions69
Section 6.19. Defaults69
Section 6.20. Beneficial Ownership69
ARTICLE VII. EVENTS OF DEFAULT69
Section 7.1. Payments69
Section 7.2. Special Covenants69
Section 7.3. Other Covenants69
Section 7.4. Representations and Warranties69
Section 7.5. Cross Default70
Section 7.6. ERISA Default70
Section 7.7. Change in Control70





--------------------------------------------------------------------------------











Section 7.8. Money Judgment70
Section 7.9. Validity of Loan Documents70
Section 7.10. Solvency70
ARTICLE VIII. REMEDIES UPON DEFAULT71
Section 8.1. Optional Defaults71
Section 8.2. Automatic Defaults71
Section 8.3. Letters of Credit72
Section 8.4. Offsets72
Section 8.5. Equalization Provisions72
Section 8.6. Other Remedies74
Section 8.7. Application of Proceeds74
ARTICLE IX. THE AGENT75
Section 9.1. Appointment and Authorization75
Section 9.2. Note Holders76
Section 9.3. Consultation With Counsel76
Section 9.4. Documents76
Section 9.5. Agent and Affiliates76
Section 9.6. Knowledge or Notice of Default76
Section 9.7. Action by Agent76
Section 9.8. Release of Guarantor of Payment77
Section 9.9. Delegation of Duties77
Section 9.10. Indemnification of Agent77
Section 9.11. Successor Agent78
Section 9.12. Issuing Lender78
Section 9.13. Swing Line Lender78
Section 9.14. Agent May File Proofs of Claim78
Section 9.15. No Reliance on Agent’s Customer Identification Program79
Section 9.16. Other Agents79
ARTICLE X. MISCELLANEOUS79
Section 10.1. Lenders’ Independent Investigation80
Section 10.2. No Waiver; Cumulative Remedies80
Section 10.3. Amendments, Waivers and Consents80
Section 10.4. Notices82
Section 10.5. Costs, Expenses and Documentary Taxes82
Section 10.6. Indemnification83
Section 10.7. Obligations Several; No Fiduciary Obligations83
Section 10.8. Execution in Counterparts83
Section 10.9. Successors and Assigns83
Section 10.10. Defaulting Lenders88
Section 10.11. Patriot Act Notice91
Section 10.12. Severability of Provisions; Captions; Attachments91
Section 10.13. Investment Purpose91
Section 10.14 Entire Agreement91
Section 10.15. Limitations on Liability of the Issuing Lender91





--------------------------------------------------------------------------------











Section 10.16. No Duty92
Section 10.17. Legal Representation of Parties92
Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions92
Section 10.19. Platform93
Section 10.20. ERISA Representations93
Section 10.21. General Limitation of Liability95
Section 10.22. Governing Law; Submission to Jurisdiction96
Jury Trial Waiver    


Signature Page 1


Schedule 1    Commitments of Lenders
Schedule 2    Guarantors of Payment
Schedule 2.2    Existing Letters of Credit
Schedule 5.9    Liens
Schedule 6.1    Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4    Litigation and Administrative Proceedings


Exhibit A    Form of Revolving Credit Note
Exhibit B    Form of Swing Line Note
Exhibit C    Form of Term Note
Exhibit D    Form of Notice of Loan
Exhibit E    Form of Compliance Certificate
Exhibit F    Form of Assignment and Assumption Agreement
Exhibit G    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That
Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit I    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit J    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are
Partnerships For U.S. Federal Income Tax Purposes)



















--------------------------------------------------------------------------------






This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to
time be amended, restated or otherwise modified, this “Agreement”) is made
effective as of the 24th day of May, 2019, among:


(a)    CINTAS CORPORATION NO. 2, a Nevada corporation (“Borrower”);


(b)    the lenders listed on Schedule 1 hereto and each other Eligible Assignee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.10(b) or 10.9 hereof (collectively, the “Lenders” and,
individually, each a “Lender”); and


(c)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (“Agent”), the Swing
Line Lender and the Issuing Lender.


WITNESSETH:


WHEREAS, Borrower, Agent and the lenders named therein entered into that certain
Amended and Restated Credit Agreement, dated as of September 16, 2016 (as
amended, the “Original Credit Agreement”);


WHEREAS, this Agreement amends and restates in its entirety the Original Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Original Credit Agreement shall be superseded hereby. All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the Original Credit Agreement, delivered in connection with the Original Credit
Agreement (or in connection with that certain Credit Agreement, dated as of May
28, 2004, which was amended and restated in its entirety by the Original Credit
Agreement) shall be deemed to refer to this Agreement. Notwithstanding the
amendment and restatement of the Original Credit Agreement by this Agreement,
the obligations outstanding (including, but not limited to, the letters of
credit issued and outstanding) under the Original Credit Agreement as of the
Closing Date shall remain outstanding and constitute continuing Obligations
hereunder. Such outstanding Obligations and the guaranties of payment thereof
shall in all respects be continuing, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
Obligations.  In furtherance of and, without limiting the foregoing, from and
after the date hereof and except as expressly specified herein, the terms,
conditions, and covenants governing the obligations outstanding under the
Original Credit Agreement shall be solely as set forth in this Agreement, which
shall supersede the Original Credit Agreement in its entirety;


WHEREAS, it is the intent of Borrower, Agent and the Lenders that the provisions
of this Agreement be effective commencing on the Closing Date; and


WHEREAS, Borrower, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrower upon the terms and subject to the
conditions hereinafter set forth;


NOW, THEREFORE, it is mutually agreed as follows:


    

--------------------------------------------------------------------------------






ARTICLE I. DEFINITIONS



Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business unit or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the outstanding capital stock
(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another Person (other than a Company) by a merger, amalgamation
or consolidation or any other combination with such Person.


“Additional Commitment” means that term as defined in Section 2.10(b)(i) hereof.


“Additional Lender” means an Eligible Assignee that shall become a Lender during
the Commitment Increase Period pursuant to Section 2.10(b) hereof.


“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to Agent, wherein an Additional
Lender shall become a Lender.


“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.10(b)(ii) hereof.


“Additional Term Loan Facility” means that term as defined in Section 2.10(b)(i)
hereof.


“Additional Term Loan Facility Amendment” means that term as defined in Section
2.10(c)(ii) hereof.


“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.


“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one (1) or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Unless the
context otherwise requires, each reference to an Affiliate herein shall be a
reference to an Affiliate of Borrower.


“Agent” means that term as defined in the first paragraph of this Agreement and
includes any successor administrative agent appointed pursuant to Section 9.11
hereof.





--------------------------------------------------------------------------------





“Agent Fee Letter” means the Agent Fee Letter between Borrower and Agent, dated
as of April 11, 2019, as the same may from time to time be amended, restated or
otherwise modified.


“Agent Parties” means that term as defined in Section 9.17 (b) hereof.


“Agreement” means that term as defined in the first paragraph of this agreement.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption (including, without limitation, the Foreign
Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.), as amended,
and the rules and regulations thereunder).


“Applicable Commitment Percentage” means, for each Lender:


(a)    with respect to the Revolving Credit Commitment, the percentage, if any,
set forth under such Lender’s name in the row titled “Revolving Credit
Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 10.9 hereof, reductions pursuant to
Section 2.10(a) hereof and increases pursuant to Section 2.10(b) hereof ; and


(b)    with respect to the Term Loan Commitment (or, after the Term Loan
Commitment is no longer in effect, the outstanding portion of the Term Loan),
the percentage, if any, set forth under such Lender’s name in the row titled
“Term Loan Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 10.9 hereof.


“Applicable Debt” means:


(a)    with respect to the Revolving Credit Commitment, collectively, (i) all
Indebtedness incurred by Borrower to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Loans and all Swing Loans and all
obligations with respect to Letters of Credit, (ii) each extension, renewal or
refinancing of the foregoing, in whole or in part, and (iii) the commitment,
prepayment and other fees and amounts payable hereunder in connection with the
Revolving Credit Commitment; and


(b)    with respect to the Term Loan Commitment, collectively, (i) all
Indebtedness incurred by Borrower to the Term Lenders pursuant to this Agreement
and the other Loan Documents, and includes, without limitation, the principal of
and interest on the Term Loan, (ii) each extension, renewal or refinancing of
the foregoing in whole or in part, and (iii) all prepayment and other fees and
amounts payable hereunder in connection with the Term Loan Commitment.


“Applicable Facility Fee Rate” means the number of basis points set forth in the
following matrix, based upon the Standard & Poor’s Rating or the Moody’s Rating
in effect at such time:





--------------------------------------------------------------------------------





Level
Standard & Poor’s
Rating
Moody’s
Rating
Applicable Basis Points
for the Facility Fee
1
A+ or higher
A1 or higher
5.0
2
A
A2
7.0
3
A-
A3
9.0
4
BBB+
Baa1
12.5
5
BBB
Baa2
15.0
6
BBB-
Baa3
17.5
7
BB+ or lower
Ba1 or lower
20.0



provided that, notwithstanding anything above to the contrary, (i) if the
Standard & Poor’s Rating and the Moody’s Rating shall at any time be at
different Levels in the above chart, and the difference in Levels is only one
Level, then the Applicable Facility Fee Rate shall be based upon the higher of
the applicable Standard & Poor’s Rating and Moody’s Rating, (ii) if the Standard
& Poor’s Rating and the Moody’s Rating shall at any time be at different Levels
in the above chart, and such difference is two Levels or more, then the
Applicable Facility Fee Rate shall be based upon the Level immediately below the
Level determined based on the higher of the Standard & Poor’s Rating and the
Moody’s Rating, (iii) if only one of the two ratings (Standard & Poor’s Rating
or Moody’s Rating) shall exist, then the existing rating shall determine the
Level of the Applicable Facility Fee Rate, and (iv) if the rating system of
Standard & Poor’s or Moody’s changes, or if any of such rating agencies shall
cease to be in the business of rating corporate debt obligations, Borrower and
the Lenders shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable
Facility Fee Rate shall be determined by reference to the rating most recently
in effect prior to such change or cessation. Changes to the Applicable Facility
Fee Rate shall be immediately effective on each Margin Adjustment Date. The
above matrix does not modify or waive, in any respect, the rights of Agent and
the Lenders to charge the Default Rate, or the rights and remedies of Agent and
the Lenders pursuant to Articles VII and VIII hereof.


“Applicable Margin” means the number of basis points set forth in the following
matrix, based upon the Standard & Poor’s Rating or the Moody’s Rating in effect
at such time:


Level
Standard &
Poor’s Rating
Moody’s
 Rating
Applicable Basis
Points for Revolving
Loans that are
Eurodollar Loans
Applicable Basis
Points for the Portions
of the Term Loan that
are Eurodollar Loans
1
A+ or higher
A1 or higher
70.0
62.5
2
A
A2
80.5
62.5
3
A-
A3
91.0
62.5
4
BBB+
Baa1
100.0
62.5
5
BBB
Baa2
110.0
62.5
6
BBB-
Baa3
132.5
62.5
7
BB+ or lower
Ba1 or lower
155.0
62.5






--------------------------------------------------------------------------------





provided that, notwithstanding anything above to the contrary, (i) if the
Standard & Poor’s Rating and the Moody’s Rating shall at any time be at
different Levels in the above chart, and the difference in Levels is only one
Level, then the Applicable Margin shall be based upon the higher of the
applicable Standard & Poor’s Rating and Moody’s Rating, (ii) if the Standard &
Poor’s Rating and the Moody’s Rating shall at any time be at different Levels in
the above chart, and such difference is two Levels or more, then the Applicable
Margin shall be based upon the Level immediately below the Level determined
based on the higher of the Standard & Poor’s Rating and the Moody’s Rating,
(iii) if only one of the two ratings (Standard & Poor’s Rating or Moody’s
Rating) shall exist, then the existing rating shall determine the Level of the
Applicable Margin, and (iv) if the rating system of Standard & Poor’s or Moody’s
changes, or if any of such rating agencies shall cease to be in the business of
rating corporate debt obligations, Borrower and the Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin shall be determined by reference to
the rating most recently in effect prior to such change or cessation. Changes to
the Applicable Margin shall be immediately effective on each Margin Adjustment
Date. The above matrix does not modify or waive, in any respect, the rights of
Agent and the Lenders to charge the Default Rate, or the rights and remedies of
Agent and the Lenders pursuant to Articles VII and VIII hereof.


“Approved Depository” means a bank whose short-term commercial paper rating from
Standard & Poor’s is at least A-1, or the equivalent thereof, or from Moody’s is
at least P-1, or the equivalent thereof.


“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender, or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.


“Assignment Agreement” means an Assignment and Assumption Agreement entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.10 hereof), and accepted by Agent, in
substantially the form of the attached Exhibit F, or any other form approved by
Agent and Borrower.


“Authorized Officer” means a Financial Officer or any other individual
authorized by a Financial Officer in writing (with a copy to Agent) to handle
certain administrative matters in connection with this Agreement.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.





--------------------------------------------------------------------------------





“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one‑half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London interbank offered rate for loans in Eurodollars for a period of one (1)
month (or, if such day is not a Business Day, such rate as calculated on the
most recent Business Day). Any change in the Base Rate shall be effective
immediately from and after such change in the Base Rate. Notwithstanding the
foregoing, if at any time the Base Rate, as determined above, is less than zero,
it shall be deemed to be zero for purposes of this Agreement.


“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, or a
portion of the Term Loan described in Section 2.3 hereof, in each case that
shall be denominated in Dollars and on which Borrower shall pay interest at the
Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“Borrower” means that term as defined in the first paragraph of this Agreement.


“Business Day” means any day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.


“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.


“Capitalized Lease” of a Person shall mean any lease of assets by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.







--------------------------------------------------------------------------------





“Capitalized Lease Obligations” of a Person shall mean the amount of the
obligations of such Person under Capitalized Leases that would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.


“Cash Collateralize” means, (a) to deposit into a cash collateral account
maintained with (or on behalf of) Agent, and under the sole dominion and control
of Agent, or (b) to pledge and deposit with or deliver to Agent, for the benefit
of one or more of the Issuing Lender or Lenders, as collateral for any Letter of
Credit Exposure or obligations of Lenders to fund participations in respect of
any Letter of Credit Exposure, cash or deposit account balances or, if Agent and
each applicable Issuing Lender shall agree in their sole reasonable discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to Agent and each applicable Issuing Lender.
For the purposes of this Agreement, “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Change in Control” means:


(a)    the acquisition of ownership, directly or indirectly, beneficially
(within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act) or of record,
on or after the Closing Date, by any Person or group (within the meaning of
Sections 13d and 14d of the Exchange Act), other than the Current Holder Group,
of shares representing more than thirty percent (30%) of the aggregate ordinary
Voting Power represented by the issued and outstanding equity interests of
Parent;


(b)    if, at any time during any period of twenty-four (24) consecutive months,
a majority of the members of the board of directors of Parent cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) above that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and (ii) above
that constituted, at the time of such election or nomination, at least a
majority of that board of directors; or


(c)    Parent shall cease to own, directly or indirectly, one hundred percent
(100%) of the outstanding common stock of Borrower.


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd–Frank Act and all requests, rules, guidelines or
directives thereunder, or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee





--------------------------------------------------------------------------------





on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.


“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.


“Closing Fee Letter” means the Closing Fee Letter between Borrower and Agent,
dated as of the Closing Date.


“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.


“Commitment” means the obligation hereunder of the Lenders, (a) during the
Commitment Period, to make Revolving Loans and to participate in Swing Loans and
the issuance of Letters of Credit pursuant to the Revolving Credit Commitment,
(b) to make the Term Loan pursuant to the Term Loan Commitment up to the Total
Commitment Amount.


“Commitment Increase Period” means the period from the Closing Date to (a) the
date that is thirty (30) days prior to the last day of the Commitment Period, or
(b) such later date as shall be agreed to in writing by Agent.


“Commitment Period” means the period from the Closing Date to May 23, 2024, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article VIII hereof.


“Communications” means, that term as defined in Section 10.19(b) hereof.


“Companies” means Parent, Borrower and all Subsidiaries of Parent.


“Company” means Parent, Borrower or a Subsidiary of Parent.


“Compliance Certificate” means a Compliance Certificate, substantially in the
form of the attached Exhibit E.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent) valued on a GAAP basis.


“Consolidated” means the resultant consolidation of the financial statements of
Parent and its Subsidiaries in accordance with GAAP, including principles of
consolidation specified by GAAP.







--------------------------------------------------------------------------------





“Consolidated EBIT” means, for any period, on a Consolidated basis and in
accordance with GAAP, Consolidated Net Earnings for such period plus the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (a) Consolidated Interest Expense, (b) Consolidated Income Tax
Expense, (c) non-cash expenses incurred in connection with stock-based
compensation, and (d) extraordinary and non-recurring losses and non-cash
charges and related tax effects in accordance with GAAP, minus the aggregate
amounts added in determining such Consolidated Net Earnings in respect of
extraordinary and non-recurring gains and related tax effects in accordance with
GAAP.


“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Parent for such period, as determined on a Consolidated basis in accordance
with GAAP.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, Consolidated EBIT plus the amount deducted in determining Consolidated
Net Earnings in respect of Consolidated Depreciation and Amortization Charges.


“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of Parent, as determined on a Consolidated basis in
accordance with GAAP.


“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of Parent (including, without limitation,
any additions to such taxes, and any penalties and interest with respect
thereto), and all franchise taxes of Parent, as determined on a Consolidated
basis in accordance with GAAP.


“Consolidated Interest Expense” means, for any period, the interest expense of
Parent for such period, as determined on a Consolidated basis in accordance with
GAAP.


“Consolidated Net Earnings” means, for any period, the net income (loss) of
Parent for such period, as determined on a Consolidated basis in accordance with
GAAP.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of Parent,
determined as of such date on a Consolidated basis in accordance with GAAP.


“Consolidated Total Capitalization” means, at any date, as determined on a
Consolidated basis, the sum of (a) Consolidated Net Worth and (b) Consolidated
Funded Indebtedness.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).





--------------------------------------------------------------------------------





“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment increasing the amount thereof or renewal) by the Issuing Lender of a
Letter of Credit.


“Credit Party” means Borrower, Parent and any Subsidiary or other Affiliate that
is a Guarantor of Payment.


“Current Holder Group” means (a) Richard T. Farmer and Joyce E. Farmer and the
lineal descendants of Richard T. Farmer, and (b) James J. Gardner and Joan A.
Gardner and the lineal descendants of James J. Gardner, and, in the case of both
(a) or (b), any trust established for the benefit of any of the foregoing.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions, from
time to time in effect.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not either been (a) cured or (b) waived by the
Required Lenders in writing.


“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Base Rate from time to time in effect.


“Defaulting Lender” means, subject to Section 10.10(b) hereof, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder,
unless such Lender notifies Agent and Borrower in writing that such failure is
the result of such Lender’s determination that one (1) or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Agent, the Issuing Lender, the Swing Line Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Loans)
within two (2) Business Days of the date when due, (b) has notified Borrower,
Agent, the Issuing Lender or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations under this Agreement, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Agent or Borrower, to confirm in writing to Agent and Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant





--------------------------------------------------------------------------------





to this subpart (c) upon receipt of such written confirmation by Agent and
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender, or any direct or
indirect parent company thereof, by a Governmental Authority, so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States, or from the enforcement of
judgments or writs of attachment on its assets, or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one (1) or more of subparts (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 10.10(b) hereof) upon
delivery of written notice of such determination to Borrower, the Issuing
Lender, the Swing Line Lender and each Lender.


“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) plus the Eurodollar Rate.


“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.


“Dollar” or the $ sign means lawful currency of the United States.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.


“Dormant Subsidiary” means a Company that (a) is not a Credit Party, (b) has
aggregate assets of less than Five Hundred Thousand Dollars ($500,000), and (c)
has no direct or indirect Subsidiaries with aggregate assets for all such
Subsidiaries of more than Five Hundred Thousand Dollars ($500,000).


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.







--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.9(b)(iii), (v) and (vi) hereof (subject to such
consents, if any, as may be required under Section 10.9 (b)(iii) hereof).


“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, orders in
council, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, authorizations, certificates, approvals, registrations, awards and
standards promulgated by a Governmental Authority or by any court, agency,
instrumentality, regulatory authority or commission of any of the foregoing
concerning environmental health or safety and protection of natural resources or
regulation of the discharge of substances into, the environment.


“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 7.10 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.


“Equalization Maximum Amount” means that term as defined in Section 8.5(b)(i)
hereof.


“Equalization Percentage” means that term as defined in Section 8.5(b)(ii)
hereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.


“ERISA Event” means (a) the engagement by a Controlled Group member in a
non‑exempt “prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975); (b) the application by a Controlled Group member for a waiver
from the minimum funding requirements of Code Section 412 or ERISA Section 302
or a Controlled Group member is required to provide security under Code Section
412(c)(4) or ERISA Section 302(c)(4); (c) the occurrence of a Reportable Event
with respect to any Pension Plan as to which notice is required to be provided
to the PBGC; (d) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (e) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan being in endangered or critical
status, as defined in Section 432 of the Code; (f) the failure of an ERISA Plan
(and any related trust) that is intended to be qualified under Code Sections 401
and 501 to be so qualified or the failure of any “cash or deferred arrangement”
under any such ERISA Plan to meet the requirements of Code Section 401(k) or
403(b), as the case may be; (g) the taking by the PBGC of any steps to terminate
a Pension Plan or appoint a trustee to administer a Pension Plan; (h) the
commencement or existence of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits; or (i) any
incurrence by or any expectation of the incurrence by a Controlled





--------------------------------------------------------------------------------





Group member of any liability for post-retirement benefits under any Welfare
Plan, other than as required by ERISA Section 601, et. seq. or Code Section
4980B.


“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor entity), as in effect
from time to time.


“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.


“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof, or
a portion of the Term Loan described in Section 2.3 hereof, in each case that
shall be denominated in Dollars and on which Borrower shall pay interest at the
Derived Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, (a) the rate per annum equal to the offered rate appearing on Reuters
Screen LIBOR01 Page (or on the appropriate page of any successor to or
substitute for such service, or, if such rate is not available, on the
appropriate page of any generally recognized financial information service, as
selected by Agent from time to time) that displays an average ICE Benchmark
Administration (or any successor thereto) Interest Settlement Rate at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars with a maturity
comparable to such Interest Period, divided (and rounded to the nearest 1/16th
of 1%); by (b) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency Liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D). Notwithstanding the foregoing, if at any
time the Eurodollar Rate, as determined above, is less than zero, it shall be
deemed to be zero for purposes of this Agreement.


“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.


“Excluded Taxes” means, with respect to a Recipient, any of the following Taxes
imposed on or with respect to such Recipient or required to be withheld or
deducted from a payment to such Recipient, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office located in, or, in the case of any
Lender, having its applicable lending office located in, the jurisdiction
imposing such Tax (or any political





--------------------------------------------------------------------------------





subdivision thereof), or (ii) that are Other Connection Taxes; (b) in the case
of a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Borrower under Sections 3.6 or 10.3(c) hereof); or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.2 hereof, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto, or to such Lender immediately before it changed its lending office; (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.2(e)
hereof; and (d) any U.S. federal withholding Taxes imposed with respect to such
Recipient pursuant to FATCA.


“Existing Letter of Credit” means that term as defined in Section 2.2(b)(vii)
hereof.


“FATCA” means Sections 1471 through 1474 of the Code as in effect on the Closing
Date (or any amended or successor version that is substantively comparable to
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
and any fiscal or regulatory legislation, rules, or practices adopted pursuant
to such intergovernmental agreement.


“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward (if necessary) to the nearest one one-hundredth of one percent (1/100 of
1%)) announced by the Federal Reserve Bank of New York (or any successor) on
such day as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the Closing Date.


“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, treasurer or controller. Unless
otherwise qualified, all references to a Financial Officer in this Agreement
shall refer to a Financial Officer of Parent.


“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.


“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, and any State thereof or the District
of Columbia.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s outstanding Letter of
Credit Exposure (to the extent of such Defaulting Lender’s Applicable Commitment
Percentage of the Revolving Credit Commitment) with respect to Letters of Credit
issued by such Issuing Lender, other than Letter of Credit Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated





--------------------------------------------------------------------------------





to other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Swing Line
Exposure (to the extent of such Defaulting Lender’s Applicable Commitment
Percentage of the Revolving Credit Commitment) made by the Swing Line Lender,
other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board from time to time.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, department, authority, instrumentality, regulatory body, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
exercising such functions, and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.


“Guarantor of Payment” means Parent and each of the Companies designated a
“Guarantor of Payment” on Schedule 2 hereto, and any other Person that shall
execute and deliver a Guaranty of Payment (or Guaranty of Payment Joinder) to
Agent, or become a party by joinder to a Guaranty of Payment that was executed
on or after the Original Closing Date subsequent to the Closing Date.


“Guaranty of Payment” means the Parent Guaranty of Payment and each other
Guaranty of Payment executed and delivered on or after the Original Closing Date
in connection with this Agreement or the Original Credit Agreement by a
Guarantor of Payment, as the same may from time to time be amended, restated or
otherwise modified.


“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.


“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward





--------------------------------------------------------------------------------





currency purchase agreement or similar arrangement or agreement designed to
protect against fluctuations in currency exchange rates entered into by a
Company with any Person.


“Historical Financial Statements” means collectively, for any target entity in
connection with an Acquisition, (a) the previous three years of audited
financial statements of such target entity, and (b) the most recently available
quarterly statements for the current fiscal year of such target entity.


“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all Off-Balance Sheet Liabilities,
(g) all Capitalized Lease Obligations, (h) all obligations of such Company with
respect to asset securitization financing programs to the extent required to be
capitalized on the books of such Company in accordance with GAAP, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, and (j) any guarantee of any obligation described in subpart (a) through
(i) hereof.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing subpart (a), Other Taxes.


“Interest Adjustment Date” means the last day of each Interest Period.


“Interest Coverage Ratio” means, for the most recently completed four fiscal
quarters of Parent, as determined on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBIT to (b) Consolidated Interest Expense.


“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan), each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one (1) month, two (2) months, three (3) months
or six (6) months, in each case as Borrower may select upon notice, as set forth
in Section 2.6 hereof; provided that, if Borrower shall fail to so select the
duration of any Interest Period at least three (3) Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, Borrower shall be
deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end of
the then current Interest Period. Notwithstanding the foregoing, no Interest
Period shall extend beyond the last day of the Commitment Period.







--------------------------------------------------------------------------------





“IRS” means the United States Internal Revenue Service.


“Issuing Lender” means, (a) as to any Letter of Credit transaction hereunder,
KeyBank as issuer of the Letter of Credit, or, with the prior consent of
Borrower, in the event that KeyBank either shall be unable to issue or shall
agree that another Revolving Lender may issue a Letter of Credit, such other
Revolving Lender as shall be acceptable to Agent and shall agree to issue the
Letter of Credit in its own name, but in each instance on behalf of the
Revolving Lenders; or (b) as to any Existing Letter of Credit, KeyBank.


“JP Morgan” means JPMorgan Chase Bank, N.A., and its successors and assigns.


“KeyBank” means KeyBank National Association, and its successors and assigns.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.


“Lender Credit Exposure” means, for any Lender, at any time, the aggregate
amount of such Lender’s respective pro rata shares of the Revolving Credit
Exposure and the Term Loan Exposure.


“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of
Borrower or a Guarantor of Payment, including amendments thereto, if any, and
shall have an expiration date no later than the earlier of (a) two (2) years
after its date of issuance, or (b) five (5) Business Days prior to the last day
of the Commitment Period.


“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Two Hundred Million Dollars ($200,000,000).


“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.


“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the face amount of such Letter of Credit, multiplied by
(b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).





--------------------------------------------------------------------------------





“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of (a)
Consolidated Funded Indebtedness (for the most recently completed fiscal quarter
of Parent); to (b) Consolidated EBITDA (for the most recently completed four
fiscal quarters of Parent).


“Leverage Ratio Step-Up Period” means a four consecutive fiscal quarter period
of Parent that meets the following criteria: (a) a Material Acquisition Event
shall have occurred during the first fiscal quarter of such period, and (b) on
or prior to the last day of the first fiscal quarter of such period, Borrower
shall have designated such period a “Leverage Ratio Step-Up Period” pursuant to
a written notice to Agent (and Agent shall notify the Lenders of such notice
promptly after receipt thereof from Borrower); provided that the designation of
a Leverage Ratio Step-Up Period shall be available to Borrower only after Agent
and the Lenders shall have received, with respect to each Acquisition that is a
part of such Material Acquisition Event, (i) the Historical Financial Statements
of the target entity of such Acquisition, and (ii) pro forma financial
statements of the Companies accompanied by a certificate of a Financial Officer
showing pro forma compliance with Section 5.7 hereof, both before and after
(assuming implementation of the Leverage Ratio Step-Up Period) giving effect to
such Acquisition.


“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset, and the filing of, or
agreement to give, any financing statement perfecting a security interest or
providing a notice filing (other than a notice filing with respect to a
bailment, a consignment or an operating lease) of a lien or security interest
under the Law of any jurisdiction.


“Loan” means a Revolving Loan, a Swing Loan or the Term Loan.


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, the Agent Fee Letter and the Closing Fee Letter, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced, and any other document delivered pursuant thereto.


“Margin Adjustment Date” means any date when a new Moody’s Rating or Standard &
Poor’s Rating is issued, by either announcement or publication.


“Material Acquisition Event” means any time when any Company consummates an
Acquisition the Consideration for which is greater than or equal to Five Hundred
Million Dollars ($500,000,000).


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of Borrower and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights and remedies of Agent or the Lenders
hereunder or thereunder.







--------------------------------------------------------------------------------





“Material Indebtedness Agreement” means any agreement or instrument evidencing
any Indebtedness of a Company (or the Companies) then in excess of the principal
amount of Fifty Million Dollars ($50,000,000).


“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.10(a) hereof, (b)
increases pursuant to Section 2.10(b) hereof, (c) decreases of the Term Loan by
virtue of principal payments made, and (d) assignments of interests pursuant to
Section 10.9 hereof; provided that, the Maximum Amount for the Swing Line Lender
shall exclude the Swing Line Commitment (other than its pro rata share), and the
Maximum Amount of the Issuing Lender shall exclude the Letter of Credit
Commitment (other than its pro rata share thereof).


“Maximum Rate” means that term as defined in Section 2.4(e) hereof.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred three percent (103%) of the Fronting Exposure of the applicable
Issuing Lender with respect to Letters of Credit issued and outstanding at such
time, and (b) otherwise, an amount determined by Agent and such Issuing Lender
in their reasonable discretion.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.


“Moody’s Rating” means the rating assigned by Moody’s to the senior unsecured
long-term indebtedness of Parent or of Borrower with a Parent guaranty.


“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.


“Non-Consenting Lender” means that term as defined in Section 10.3(c) hereof.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means a Revolving Credit Note, the Swing Line Note or a Term Note, or any
other promissory note delivered pursuant to this Agreement.


“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.


“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by Borrower or any Guarantor of Payment to
Agent, the Swing Line Lender, the Issuing Lender, or any Lender pursuant to this
Agreement and the other Loan Documents, and includes the principal of and
interest on all Loans (including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under the
Bankruptcy Code naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are





--------------------------------------------------------------------------------





allowed claims in such proceeding), and all obligations of Borrower or any other
Credit Party pursuant to Letters of Credit; (b) each extension, renewal,
consolidation or refinancing of any of the foregoing in whole or in part; (c)
the facility fees, the other fees, and any prepayment fees, payable pursuant to
this Agreement or any other Loan Document; (d) all fees and charges in
connection with Letters of Credit; and (e) every other liability, now or
hereafter owing to Agent or any Lender by any Company pursuant to this Agreement
or any other Loan Document.


“Off-Balance Sheet Liability” of a Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, but excluding from this subpart (c) Operating Leases.


“Operating Lease” of a Person shall mean any lease of assets (other than a
Capitalized Lease) by such Person as lessee that has an original term (including
any required renewals and any renewals effective at the option of the lessor) of
one year or more.


“Original Closing Date” means September 16, 2016.


“Original Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.


“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.


“Other Agents” means that term as defined in Section 9.16 hereof.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document, or from the execution, delivery,
performance, or enforcement or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.6 or 10.3(c) hereof).







--------------------------------------------------------------------------------





“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding on the Term Loan, (ii) the
aggregate principal amount of Revolving Loans outstanding, (iii) the Swing Line
Exposure, and (iv) the Letter of Credit Exposure; by (b) the sum of (A) the
aggregate principal amount of all Loans outstanding, plus (B) the Letter of
Credit Exposure.


“Parent” means Cintas Corporation, a Washington corporation, and its successors.


“Parent Guaranty of Payment” means that certain Guaranty of Payment, executed
and delivered by Parent on the Original Closing Date with respect to the
Obligations, as the same may from time to time be amended, restated or otherwise
modified.


“Participant” means that term as defined in Section 10.9 hereof.


“Participant Register” means that term as defined in Section 10.9 hereof.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.


“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).


“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.


“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system selected by Agent.


“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.


“Priority Debt” means, without duplication, at any date, the sum of (a) all
unsecured Indebtedness of the Subsidiaries of Parent (including, but not limited
to, all guaranties of Indebtedness of Parent, but excluding (i) unsecured
Indebtedness owing to Parent or any Wholly‑Owned Subsidiary, (ii) unsecured
Indebtedness outstanding at the time such Person became a Subsidiary; provided
that such Indebtedness shall have not been incurred in contemplation of such
Person becoming a Subsidiary, and (iii) unsecured Indebtedness of Borrower or
any Guarantor of





--------------------------------------------------------------------------------





Payment that is a Subsidiary), and (b) all Indebtedness of Parent and its
Subsidiaries secured by Liens other than Indebtedness secured by Liens permitted
by Section 5.9 hereof.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Recipient” means, as applicable (a) Agent, (b) any Lender, or (c) the Issuing
Lender.


“Regularly Scheduled Payment Date” means the last day of each February, May,
August and November of each year.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.




“Related Writing” means each Loan Document and any other guaranty agreement,
subordination agreement, financial statement, audit report or other writing
furnished by any Credit Party, or any of its officers, to Agent or the Lenders
pursuant to or otherwise in connection with this Agreement; provided that no
Hedge Agreement shall constitute a Related Writing hereunder.


“Reportable Event” means a “reportable event” as that term is defined in Title
IV of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.


“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of more than fifty percent (50%) of an amount (the
“Total Amount”) equal to the sum of:


(a)    (i) during the Commitment Period, the Revolving Amount, or (ii) after the
Commitment Period, the Revolving Credit Exposure; and


(b)    the principal outstanding on the Term Loan;


provided that the portion of the Total Amount held or deemed to be held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.


“Revolving Amount” means One Billion Dollars ($1,000,000,000), as such amount
may be increased pursuant to Section 2.10(b) hereof, or decreased pursuant to
Section 2.10(a) hereof.


“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Issuing Lender to issue, and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the Revolving
Amount.





--------------------------------------------------------------------------------





“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.


“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.5(a) hereof.


“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.10(b) or 10.9 hereof.


“Revolving Loan” means a loan made to Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.


“Sanctions” means any sanctions administered or enforced from time to time by
(a) the U.S. government, including those administered by the U.S. Department of
the Treasury’s Office of Foreign Assets Control or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, or other relevant sanctions authorities.


“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.


“Senior Note Indebtedness” means the Indebtedness evidenced by the 4.3% Senior
Notes due 2021, the 3.25% Senior Notes due 2022, 2.9% Senior Notes due 2022,
3.73% Senior Notes due 2023, 3.88% Senior Notes due 2025, 3.7% Senior Notes due
2027, and the 6.15% Senior Notes due 2036, in each case issued by Borrower, or
any replacement or refinancing of such Indebtedness or any other Indebtedness
created pursuant to a similar type of private debt instrument or agreement as
the foregoing.


“Significant Subsidiary” means a Domestic Subsidiary of Parent that, at any time
of determination, (a) accounts for more than fifteen percent (15%) of the
consolidated revenues (calculated for the most recent fiscal quarter of Parent)
of Parent and its Subsidiaries, or (b) is the owner of more than twenty-five
percent (25%) of the consolidated assets (calculated as of the end of the most
recent fiscal quarter of Parent) of Parent and its Subsidiaries.


“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its





--------------------------------------------------------------------------------





property would constitute an unreasonably small amount of capital. As used in
this definition, the term “debts” includes any legal liability, whether matured
or unmatured, liquidated or unliquidated, absolute, fixed or contingent, as
determined in accordance with the Bankruptcy Code.


“Specific Commitment” means the Revolving Credit Commitment or the Term Loan
Commitment.


“Standard & Poor’s” means Standard & Poor’s Global Ratings, a business unit of
Standard & Poor’s Financial Services LLC, a subsidiary of Standard & Poor’s
Global Inc., and any successor thereto.


“Standard & Poor’s Rating” means the rating assigned by Standard & Poor’s to the
senior unsecured long‑term indebtedness of Parent or of Borrower with a Parent
guarantor to such company.


“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to Agent and the Required Lenders) in favor of the prior
payment in full of the Obligations.


“Subsidiary” of a Company shall mean (a) a corporation more than fifty percent
(50%) of the Voting Power of which is owned, directly or indirectly, by such
Company or by one (1) or more other subsidiaries of such Company or by such
Company and one (1) or more subsidiaries of such Company, (b) a partnership,
limited liability company or unlimited liability company of which such Company,
one (1) or more other subsidiaries of such Company or such Company and one (1)
or more subsidiaries of such Company, directly or indirectly, is a general
partner or managing member, as the case may be, or otherwise has an ownership
interest greater than fifty percent (50%) of all of the ownership interests in
such partnership, limited liability company or unlimited liability company, or
(c) any other Person (other than a corporation, partnership, limited liability
company or unlimited liability company) in which such Company, one (1) or more
other subsidiaries of such Company or such Company and one (1) or more
subsidiaries of such Company, directly or indirectly, has at least a majority
interest in the Voting Power or the power to elect or direct the election of a
majority of directors or other governing body of such Person.


“Substantial Portion” means, with respect to any assets of Parent and its
Subsidiaries, assets which (a) represent more than twenty-five percent (25%) of
the Consolidated assets of Parent and its Subsidiaries as would be shown in the
Consolidated financial statements of Parent and its Subsidiaries at the
beginning of the twelve (12) month period ending with the month in which such
determination is made; (b) are responsible for more than twenty-five percent
(25%) of the Consolidated net sales or the Consolidated net income of Parent and
its Subsidiaries as reflected in the financial statements referred to in subpart
(a) above; (c) represent more than thirty percent (30%) of the Consolidated
assets of Parent and its Subsidiaries as would be shown in the most recent
Consolidated financial statements of Parent and its Subsidiaries delivered to
Agent under Section 5.3(a) or (b) hereof; or (d) are responsible for more than
thirty percent (30%) of the Consolidated net sales or of the consolidated Net
financial statements referred to in subpart (c) above. For purposes of
determining Consolidated assets and net sales under this definition, any
Acquisition consummated after the date of the relevant financial statement but
before the relevant determination date shall be





--------------------------------------------------------------------------------





deemed to have occurred on the first day of the relevant period for which such
Consolidated assets and net sales were calculated on a pro rata basis acceptable
to Agent.


“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to Agent and the Issuing Lender, issued by an issuer
satisfactory to Agent and the Issuing Lender.


“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to Borrower, up to the aggregate amount at any time outstanding of
One Hundred Million Dollars ($100,000,000).


“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.


“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment and
each other Eligible Assignee to which all of the Swing Line Commitment is
assigned pursuant to Section 10.9 hereof.


“Swing Line Note” means the Swing Line Note, in the form of the attached Exhibit
B executed and delivered pursuant to Section 2.5(b) hereof.


“Swing Loan” means a loan that shall be denominated in Dollars made to Borrower
by the Swing Line Lender under the Swing Line Commitment, in accordance with
Section 2.2(c) hereof.


“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) fifteen (15) days after the date such Swing Loan is made, or (b) the last
day of the Commitment Period.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Lender” means a Lender with a percentage of the Term Loan Commitment (or,
after the Term Loan Commitment has terminated, the Term Loan) as set forth on
Schedule 1 hereto, or that acquires a percentage of the Term Loan Commitment
pursuant to Section 10.9 hereof.


“Term Loan” means the loan made to Borrower by the Term Lenders, in accordance
with Section 2.3 hereof.


“Term Loan Commitment” means the obligation hereunder of the Term Lenders to
make the Term Loan, in the original principal amount of Two Hundred Million
Dollars ($200,000,000), with each Term Lender’s obligation to participate
therein being in the amount set forth under such Term Lender’s name in the row
titled “Term Loan Commitment Amount” as set forth on Schedule 1 hereto, subject
to assignments of interests pursuant to Section 10.9 hereof.







--------------------------------------------------------------------------------





“Term Loan Exposure” means, at any time, the outstanding principal amount of the
Term Loan and any Additional Term Loan Facility.


“Term Loan Maturity Date” means May 23, 2020 or such later date as shall be
agreed pursuant to Section 2.13 hereof.


“Term Note” means a Term Note, in the form of the attached Exhibit C executed
and delivered pursuant to Section 2.5(c) hereof.


“Total Commitment Amount” means the sum of (a) the Revolving Amount, plus (b)
the principal outstanding or the Term Loan, as such amount (i) may be increased
pursuant to Section 2.10(b) hereof, or (ii) may be decreased pursuant to Section
2.10(a) hereof.


“Trade Date” means that term as defined in Section 10.9(b)(i)(B) hereof.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” means that term as defined in Section 3.2(e)
hereof.


“United States” means the United States of America.


“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).


“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of Parent and Parent’s
other Wholly-Owned Subsidiaries at such time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.







--------------------------------------------------------------------------------






Section 1.2. Accounting Terms.


(a)    Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.


(b)    If any change in the rules, regulations, pronouncements, opinions or
other requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) is made with respect to GAAP, or if
Borrower adopts the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of Agent, the
Required Lenders or Borrower, the parties hereto will enter into good faith
negotiations to amend such financial covenants and financial definitions in such
manner as the parties shall agree, each acting reasonably, in order to reflect
fairly such change or adoption so that the criteria for evaluating the financial
condition of Borrower shall be the same in commercial effect after, as well as
before, such change or adoption is made (in which case the method and
calculating such financial covenants and definitions hereunder shall be
determined in the manner so agreed); provided that, until so amended, such
calculations shall continue to be computed in accordance with GAAP as in effect
prior to such change or adoption. For clarification purposes, the parties hereto
acknowledge and agree that notwithstanding any change in GAAP after December 31,
2018 that would require the lease obligations that would be treated as operating
leases as of December 31, 2018 to be classified and accounted for as capital
leases or otherwise reflected on such Company’s balance sheet, for the purposes
of determining compliance with any covenant contained in this Agreement, such
lease obligations shall be treated in the same manner as operating leases were
treated as of December 31, 2018.



Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules, if any, shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.



Section 1.4. Pro Forma Calculations. For the purpose of calculating Consolidated
EBIT, Consolidated EBITDA, Consolidated Net Earnings, or Consolidated Net Worth
hereunder for any period, if during such period any Company shall have made a
material acquisition or material





--------------------------------------------------------------------------------





disposition (with materiality calculated in accordance with Article 11 of
Regulation S-X under the Securities Act of 1933, as amended), each of
Consolidated EBIT, Consolidated EBITDA, Consolidated Net Earnings, and
Consolidated Net Worth shall be calculated after giving pro forma effect (in
accordance with Article 11 of Regulation S-X under the Securities Act of 1933,
as amended) thereto as if such material acquisition or disposition occurred on
the first day of such period.



Section 1.5. Confirmation of Recitals. Borrower, Agent and the Lenders hereby
confirm the statements set forth in the recitals of this Agreement and agree
that this Agreement amends and restates in its entirety the Original Credit
Agreement as set forth in the recitals of this Agreement.



Section 1.6. Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Credit Party becomes the asset, right, obligation
or liability of a different Credit Party, then it shall be deemed to have been
transferred from the original Credit Party to the subsequent Credit Party, and
(b) if any new Credit Party comes into existence, such new Credit Party shall be
deemed to have been organized on the first date of its existence by the holders
of its equity interests at such time. Notwithstanding the foregoing, nothing in
this Section 1.6 is intended to, and shall in no event be deemed to apply to,
impose any treatment or impact in any way, the tax treatment of any division or
resulting from the implementation of any plan of division by or involving any
Credit Party.



ARTICLE II. AMOUNT AND TERMS OF CREDIT



Section 2.1. Amount and Nature of Credit.


(a)    Subject to the terms and conditions of this Agreement, the Lenders,
during the Commitment Period and to the extent hereinafter provided, shall make
Loans to Borrower, participate in Swing Loans made by the Swing Line Lender to
Borrower, and issue or participate in Letters of Credit at the request of
Borrower, in such aggregate amount as Borrower shall request pursuant to the
Commitment; provided that in no event shall the sum of the aggregate principal
amount of all Loans outstanding under this Agreement and the Letter of Credit
Exposure be in excess of the Total Commitment Amount.


(b)    Each Lender, for itself and not one (1) for any other, agrees to make
Loans, participate in Swing Loans, and issue or participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrower or the issuance of a Letter of Credit:


(i)    the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and


(ii)    with respect to each Specific Commitment, the aggregate outstanding
principal amount of Loans (other than Swing Loans) made by such Lender with
respect to





--------------------------------------------------------------------------------





such Specific Commitment shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) within
such Specific Commitment that shall be such Lender’s Applicable Commitment
Percentage.


Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.


(c)    The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as the Term Loan as described in Section 2.3 hereof, as Swing Loans as
described in Section 2.2(c) hereof, and Letters of Credit may be issued in
accordance with Section 2.2(b) hereof.



Section 2.2. Revolving Credit Commitment.


(a)    Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to Borrower in such amount or amounts as Borrower, through an
Authorized Officer, may from time to time request, but not exceeding in
aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans or Eurodollar Loans. Subject to the provisions of this
Agreement, Borrower shall be entitled under this Section 2.2(a) to borrow
Revolving Loans, repay the same in whole or in part and re-borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period.
The aggregate outstanding principal amount of all Revolving Loans shall be
payable in full on the last day of the Commitment Period.


(b)    Letters of Credit.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Issuing Lender shall, in its own name, on behalf of
the Revolving Lenders, issue such Letters of Credit for the account of a Credit
Party, as Borrower may from time to time request. Borrower shall not request any
Letter of Credit (and the Issuing Lender shall not be obligated to issue any
Letter of Credit) if, after giving effect thereto, (A) the Letter of Credit
Exposure would exceed the Letter of Credit Commitment, or (B) the Revolving
Credit Exposure would exceed the Revolving Credit Commitment. The issuance of
each Letter of Credit shall confer upon each Revolving Lender the benefits and
liabilities of a participation consisting of an undivided pro rata interest in
the Letter of Credit to the extent of such Revolving Lender’s Applicable
Commitment Percentage.


(ii)    Request for Letter of Credit. Each request for a Letter of Credit shall
be delivered to Agent (and to the Issuing Lender, if the Issuing Lender is a
Lender other than Agent) by an Authorized Officer not later than 11:00 A.M.
(Eastern time) three (3) Business Days (or such shorter period as the Issuing
Lender shall agree) prior to the day upon which the Letter of Credit is to be
issued. Each such request shall be in a form reasonably acceptable





--------------------------------------------------------------------------------





to Agent (and the Issuing Lender, if the Issuing Lender is a Lender other than
Agent) and shall specify the face amount thereof, whether such Letter of Credit
shall be a commercial documentary or a standby Letter of Credit, the account
party, the beneficiary, the intended date of issuance, amendment, renewal or
extension, the expiry date thereof, and the nature of the transaction or
obligation to be supported thereby. Concurrently with each such request,
Borrower, and any Credit Party for whose account the Letter of Credit is to be
issued, shall execute and deliver to the Issuing Lender an appropriate
application and agreement, being in the standard form of the Issuing Lender for
such letters of credit, as amended to conform to the provisions of this
Agreement if required by Agent; provided that, in the event the Issuing Lender’s
usual and customary practices for issuing Letters of Credit, or the terms and
conditions of any agreement relating to any such Letter of Credit between
Borrower and the Issuing Lender, conflict with the terms and conditions of this
Agreement, the terms of this Agreement shall control. Agent shall give the
Issuing Lender and each Revolving Lender notice of each such request for a
Letter of Credit.


(iii)    Commercial Documentary Letters of Credit Fees. With respect to each
Letter of Credit that shall be a commercial documentary letter of credit and the
drafts thereunder, whether issued for the account of Borrower or any other
Credit Party, Borrower agrees to (A) pay to Agent, for the pro rata benefit of
the Revolving Lenders, a non-refundable commission based upon the face amount of
such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, in an amount equal to the aggregate sum of the
Letter of Credit Fee for such Letter of Credit for each day of such quarter; (B)
pay to Agent, for the sole benefit of the Issuing Lender, an additional Letter
of Credit fee, which shall be paid on the date that any draw shall be made on
such Letter of Credit, at the rate of one-tenth percent (1/10%) of the amount
drawn under such Letter of Credit; and (C) pay to Agent, for the sole benefit of
the Issuing Lender, such other issuance, amendment, renewal, negotiation, draw,
acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by the Issuing Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time, with the amount of any such fees being provided in writing to
Borrower with reasonable prior notice before being due and payable.


(iv)    Standby Letters of Credit Fees. With respect to each Letter of Credit
that shall be a standby letter of credit and the drafts thereunder, if any,
whether issued for the account of Borrower or any other Credit Party, Borrower
agrees to (A) pay to Agent, for the pro rata benefit of the Revolving Lenders, a
non-refundable commission based upon the face amount of such Letter of Credit,
which shall be paid quarterly in arrears, on each Regularly Scheduled Payment
Date, in an amount equal to the aggregate sum of the Letter of Credit Fee for
such Letter of Credit for each day of such quarter; (B) pay to Agent, for the
sole benefit of the Issuing Lender, an additional Letter of Credit fee, which
shall be paid on each date that such Letter of Credit shall be issued, amended
or renewed at the rate of one-tenth percent (1/10%) of the face amount of such
Letter of Credit; and (C) pay to Agent, for the sole benefit of the Issuing
Lender, such other issuance, amendment, renewal, negotiation, draw, acceptance,
telex, courier, postage and similar transactional fees as are





--------------------------------------------------------------------------------





customarily charged by the Issuing Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.


(v)    Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, Borrower shall, within one Business Day of Borrower
receiving notice of such drawing, reimburse the Issuing Lender for the amount
drawn. In the event that the amount drawn shall not have been reimbursed by
Borrower within one Business Day of the drawing of such Letter of Credit, at the
sole option of Agent (and the Issuing Lender, if the Issuing Lender is a Lender
other than Agent), Borrower shall be deemed to have requested a Revolving Loan,
subject to the provisions of Sections 2.2(a) and 2.6 hereof (other than the
requirement set forth in Section 2.6(d) hereof), in the amount drawn. Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of Agent and such
Lender). Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Revolving
Lender acknowledges and agrees that its obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this subpart (v) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to Agent, for the account of
the Issuing Lender, of the proceeds of such Revolving Loan shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated. Borrower irrevocably authorizes and instructs Agent to
apply the proceeds of any borrowing pursuant to this subpart (v) to reimburse,
in full (other than the Issuing Lender’s pro rata share of such borrowing), the
Issuing Lender for the amount drawn on such Letter of Credit. Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to Borrower hereunder. Each Revolving Lender is hereby
authorized to record on its records relating to its Revolving Credit Note (or,
if such Revolving Lender has not requested a Revolving Credit Note, its records
relating to Revolving Loans) such Revolving Lender’s pro rata share of the
amounts paid and not reimbursed on the Letters of Credit.


(vi)    Participation in Letters of Credit. If, for any reason, Agent (and the
Issuing Lender if the Issuing Lender is a Lender other than Agent) shall be
unable to or, in the opinion of Agent, it shall be impracticable to, convert any
amount drawn under a Letter of Credit to a Revolving Loan pursuant to the
preceding subpart (v), Agent (and the Issuing Lender if the Issuing Lender is a
Lender other than Agent) shall have the right to request that each Revolving
Lender fund a participation in the amount due with respect to such Letter of
Credit, and Agent shall promptly notify each Revolving Lender thereof (by
facsimile or email (in each case confirmed by telephone, or telephone confirmed
in writing)). Upon such notice, but without further action, the Issuing Lender
hereby agrees to grant to each Revolving Lender, and each Revolving Lender
hereby agrees to acquire from the Issuing Lender, an undivided participation
interest in the amount due with respect to such Letter of Credit in an amount
equal to such Revolving Lender’s Applicable Commitment Percentage of the
principal amount due with respect to such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally





--------------------------------------------------------------------------------





agrees, upon receipt of notice as provided above, to pay to Agent, for the
account of the Issuing Lender, such Revolving Lender’s ratable share of the
amount due with respect to such Letter of Credit (determined in accordance with
such Revolving Lender’s Applicable Commitment Percentage). Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in the
amount due under any Letter of Credit that is drawn but not reimbursed by
Borrower pursuant to this subpart (vi) shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that each such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. Each
Revolving Lender shall comply with its obligation under this subpart (vi) by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.6 hereof with respect to Revolving Loans. Each Revolving Lender is
hereby authorized to record on its records such Revolving Lender’s pro rata
share of the amounts paid and not reimbursed on the Letters of Credit. In
addition, each Revolving Lender agrees to risk participate in the Existing
Letters of Credit as provided in subpart (vii) below.


(vii)    Existing Letters of Credit. Schedule 2.2 hereto contains a description
of all letters of credit outstanding on, and to continue in effect after, the
Closing Date. Each such letter of credit issued by a bank that is or becomes a
Lender under this Agreement on the Closing Date (each an “Existing Letter of
Credit”) shall constitute a “Letter of Credit” for all purposes of this
Agreement, issued, for purposes of subsection (vi) above, on the Closing Date.
Borrower, Agent and the Revolving Lenders hereby agree that, from and after such
date, the terms of this Agreement shall apply to the Existing Letters of Credit,
superseding any other agreement theretofore applicable to them to the extent
inconsistent with the terms hereof. Notwithstanding anything to the contrary in
any reimbursement or other agreement applicable to the Existing Letters of
Credit, the fees payable in connection with each Existing Letter of Credit to be
shared with the Revolving Lenders, or paid to the Issuing Lender for its own
account, shall accrue from the Closing Date at the rate provided in this Section
2.2(b).


(viii)    Auto-Renewal Letters of Credit. If Borrower so requests, a Letter of
Credit shall have an automatic renewal provision; provided that any Letter of
Credit that has an automatic renewal provision must permit Agent (or the
applicable Issuing Lender if the Issuing Lender is a Lender other than Agent) to
prevent any such renewal by giving prior notice to the beneficiary thereof not
later than thirty (30) days prior to the renewal date of such Letter of Credit.
Once any such Letter of Credit that has automatic renewal provisions has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) Agent (and the Issuing Lender) to permit at any time the renewal of
such Letter of Credit to an expiry date not later than one year after the last
day of the Commitment Period.


(ix)    Letters of Credit Outstanding Beyond the Commitment Period. If any
Letter of Credit is outstanding upon the termination of the Commitment, then,
upon such termination, Borrower shall deposit with Agent, for the benefit of the
Issuing Lender, with





--------------------------------------------------------------------------------





respect to all outstanding Letters of Credit, either cash or a Supporting Letter
of Credit, which, in each case, is (A) in an amount equal to one hundred five
percent (105%) of the undrawn amount of the outstanding Letters of Credit, and
(B) free and clear of all rights and claims of third parties (other than Agent,
the Issuing Lender and the depository bank maintaining such deposit). The cash
shall be deposited in an escrow account at a financial institution designated by
the Issuing Lender. The Issuing Lender shall be entitled to withdraw (with
respect to the cash) or draw (with respect to the Supporting Letter of Credit)
amounts necessary to reimburse the Issuing Lender for payments to be made under
the Letters of Credit and any fees and expenses associated with such Letters of
Credit, or incurred pursuant to the reimbursement agreements with respect to
such Letters of Credit. Borrower shall also execute such documentation as Agent
or the Issuing Lender may reasonably require in connection with the survival of
the Letters of Credit beyond the Commitment or this Agreement. After expiration
of all undrawn Letters of Credit, the original Supporting Letter of Credit shall
promptly be returned to the Issuer of the Supporting Letter of Credit or the
remainder of the cash, if any, as the case may be, shall promptly be returned to
Borrower.


(c)    Swing Loans.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing
Loans to Borrower in such amount or amounts as Borrower, through an Authorized
Officer, may from time to time request and to which the Swing Line Lender may
agree; provided that Borrower shall not request any Swing Loan if, after giving
effect thereto, (A) the Revolving Credit Exposure would exceed the Revolving
Credit Commitment, or (B) the Swing Line Exposure would exceed the Swing Line
Commitment. Each Swing Loan shall be due and payable on the Swing Loan Maturity
Date applicable thereto. Each Swing Loan shall be made in Dollars.


(ii)    Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to Borrower and the Revolving Lenders, Borrower agrees that the Swing
Line Lender shall have the right, in its sole discretion, to require that the
then outstanding Swing Loans be refinanced as a Revolving Loan. Such Revolving
Loan shall be a Base Rate Loan unless otherwise requested by and available to
Borrower hereunder. Upon receipt of such notice by Borrower and the Revolving
Lenders, Borrower shall be deemed, on such day, to have requested a Revolving
Loan in the principal amount of such Swing Loan in accordance with Sections
2.2(a) and 2.6 hereof (other than the requirement set forth in Section 2.6(d)
hereof). Such Revolving Loan shall be evidenced by the Revolving Credit Notes
(or, if a Revolving Lender has not requested a Revolving Credit Note, by the
records of Agent and such Revolving Lender). Each Revolving Lender agrees to
make a Revolving Loan on the date of such notice, subject to no conditions
precedent whatsoever. Each Revolving Lender acknowledges and agrees that such
Revolving Lender’s obligation to make a Revolving Loan pursuant to Section
2.2(a) hereof when required by this subpart (ii) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that its payment to Agent, for the account of the Swing Line Lender, of the
proceeds of such Revolving Loan shall be made without any offset, abatement,
recoupment, counterclaim,





--------------------------------------------------------------------------------





withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. Borrower irrevocably
authorizes and instructs Agent to apply the proceeds of any borrowing pursuant
to this subpart (ii) to repay in full such Swing Loan. Each Revolving Lender is
hereby authorized to record on its records relating to its Revolving Credit Note
(or, if such Revolving Lender has not requested a Revolving Credit Note, its
records relating to Revolving Loans) such Revolving Lender’s pro rata share of
the amounts paid to refund such Swing Loan.


(iii)    Participation in Swing Loans. If, for any reason, the Swing Line Lender
is unable to or, in the opinion of Agent, it is impracticable to, convert any
Swing Loan to a Revolving Loan pursuant to the preceding subpart (ii), then on
any day that a Swing Loan is outstanding (whether before or after the maturity
thereof), Agent shall have the right to request that each Revolving Lender fund
a participation in such Swing Loan, and Agent shall promptly notify each
Revolving Lender thereof (by facsimile or email (in each case confirmed by
telephone) or telephone (confirmed in writing)). Upon such notice, but without
further action, the Swing Line Lender hereby agrees to grant to each Revolving
Lender, and each Revolving Lender hereby agrees to acquire from the Swing Line
Lender, an undivided participation interest in the right to share in the payment
of such Swing Loan in an amount equal to such Revolving Lender’s Applicable
Commitment Percentage of the principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to Agent, for the benefit of the Swing Line Lender, such Revolving
Lender’s ratable share of such Swing Loan (determined in accordance with such
Revolving Lender’s Applicable Commitment Percentage). Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Loans pursuant to this subpart (iii) is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. Each
Revolving Lender shall comply with its obligation under this subpart (iii) by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.6 hereof with respect to Revolving Loans to be made by such Revolving
Lender.



Section 2.3. Term Loan Commitment. Subject to the terms and conditions of this
Agreement, the Term Lenders shall make the Term Loan to Borrower on the Closing
Date, in the amount of the Term Loan Commitment. The principal amount of the
Term Loan shall be payable in full on the Term Loan Maturity Date. Borrower
shall notify Agent, in accordance with the notice provisions of Section 2.6
hereof, whether the Term Loan will be a Base Rate Loan or one or more Eurodollar
Loans (provided that Eurodollar Loans shall only be available to the extent no
Default or Event of Default shall have occurred and be continuing). The Term
Loan may be a mixture of a Base Rate Loan and, to the extent available, one or
more Eurodollar Loans. Once the Term Loan is made, any portion of the Term Loan
repaid may not be re‑borrowed. The Term Loan Commitment shall terminate on the
date that the Term Loan is made.







--------------------------------------------------------------------------------






Section 2.4. Interest.


(a)    Revolving Loans.


(i)    Base Rate Loan. Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Base Rate from time to time in
effect. Interest on such Base Rate Loan shall be payable, commencing May 31,
2019, and continuing on each Regularly Scheduled Payment Date thereafter and at
the maturity thereof.


(ii)    Eurodollar Loans. Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan outstanding from time to
time, with the interest rate to be fixed in advance on the first day of the
Interest Period applicable thereto through the last day of the Interest Period
applicable thereto (but subject to changes in the Applicable Margin), at the
Derived Eurodollar Rate for Revolving Loans. Interest on such Eurodollar Loan
shall be payable on each Interest Adjustment Date with respect to an Interest
Period (provided that, if an Interest Period shall exceed three (3) months, the
interest must also be paid every three (3) months, commencing three (3) months
from the beginning of such Interest Period).


(b)    Swing Loans. Borrower shall pay interest to Agent, for the sole benefit
of the Swing Line Lender (and any Revolving Lender that shall have funded a
participation in such Swing Loan), on the unpaid principal amount of each Swing
Loan outstanding from time to time from the date thereof until paid at the Base
Rate from time to time in effect. Interest on each Swing Loan shall be payable
on the Swing Loan Maturity Date applicable thereto. Each Swing Loan shall bear
interest for a minimum of one (1) day.


(c)    Term Loan.


(i)    Base Rate Loan. With respect to any portion of the Term Loan that is a
Base Rate Loan, Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing on May 31, 2019, and continuing on each Regularly Scheduled Payment
Date thereafter and on the Term Loan Maturity Date, at the Base Rate from time
to time in effect.


(ii)    Eurodollar Loans. With respect to any portion of the Term Loan that is a
Eurodollar Loan, Borrower shall pay interest on the unpaid principal amount of
such Eurodollar Loan outstanding from time to time, with the interest rate to be
fixed in advance on the first day of the Interest Period applicable thereto
through the last day of the Interest Period applicable thereto (but subject to
changes in the Applicable Margin) at the Derived Eurodollar Rate for the Term
Loan. Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that, if an
Interest Period shall exceed three (3) months, the interest must also be paid
every three (3) months, commencing three (3) months from the beginning of such
Interest Period).







--------------------------------------------------------------------------------





(d)    Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur and be continuing, upon the election of Agent or
the Required Lenders (i) the principal of each Loan and the unpaid interest
thereon shall bear interest, until paid, at the Default Rate, (ii) the fee for
the aggregate undrawn amount of all issued and outstanding Letters of Credit
shall be increased by two percent (2%) in excess of the rate otherwise
applicable thereto (as specified in Section 2.2(b)(iii) or (iv) hereof), and
(iii) in the case of any other amount not paid when due from Borrower hereunder
or under any other Loan Document, such amount shall bear interest at the Default
Rate; provided that, during an Event of Default under Section 7.1 or 7.10
hereof, the applicable Default Rate shall apply without any election or action
on the part of Agent or any Lender.


(e)    Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by Law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (i)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.



Section 2.5. Evidence of Indebtedness.


(a)    Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of Borrower to repay the portion of the Revolving Loans made by such
Revolving Lender and to pay interest thereon, Borrower shall execute a Revolving
Credit Note, payable to the order of such Revolving Lender in the principal
amount equal to its Applicable Commitment Percentage of the Revolving Credit
Commitment, or, if less, the aggregate unpaid principal amount of Revolving
Loans made by such Revolving Lender; provided that the failure of a Revolving
Lender to request a Revolving Credit Note shall in no way detract from
Borrower’s obligations to such Revolving Lender hereunder.


(b)    Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of Borrower to repay the Swing Loans and to pay interest thereon,
Borrower shall execute a Swing Line Note, payable to the order of the Swing Line
Lender in the principal amount of the Swing Line Commitment, or, if less, the
aggregate unpaid principal amount of Swing Loans made by the Swing Line Lender;
provided that the failure of the Swing Line Lender to request a Swing Line Note
shall in no way detract from Borrower’s obligations to the Swing Line Lender
hereunder.


(c)    Term Loan. Upon the request of a Term Lender, to evidence the obligation
of Borrower to repay the portion of the Term Loan made by such Term Lender and
to pay interest thereon, Borrower shall execute a Term Note, payable to the
order of such Term Lender in the principal amount of its Applicable Commitment
Percentage of the Term Loan Commitment;





--------------------------------------------------------------------------------





provided that the failure of such Term Lender to request a Term Note shall in no
way detract from Borrower’s obligations to such Term Lender hereunder.



Section 2.6. Notice of Loans and Credit Events; Funding of Loans.


(a)    Notice of Loans and Credit Events. Borrower, through an Authorized
Officer, shall provide to Agent a Notice of Loan prior to (i) 11:00 A.M.
(Eastern time) on the proposed date of borrowing of, or conversion of a Loan to,
a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three Business Days prior to
the proposed date of borrowing of, continuation of, or conversion of a Loan to,
a Eurodollar Loan, and (iii) 2:00 P.M. (Eastern time) on the proposed date of
borrowing of any Swing Loan. Borrower shall comply with the notice provisions
set forth in Section 2.2(b) hereof with respect to Letters of Credit.


(b)    Funding of Loans. Agent shall notify the appropriate Lenders of the date,
amount and Interest Period (if applicable) promptly upon the receipt of a Notice
of Loan (other than for a Swing Loan, or a Revolving Loan to be funded as a
Swing Loan), and, in any event, by 2:00 P.M. (Eastern time) on the date such
Notice of Loan is received. On the date that the Credit Event set forth in such
Notice of Loan is to occur, each such Lender shall provide to Agent, not later
than 3:00 P.M. (Eastern time), the amount in Dollars, in federal or other
immediately available funds, required of it. If Agent receives the funds from
the Lenders by 3:00 P.M. (Eastern time), then Agent shall make the Loan to
Borrower on or before 4:00 P.M. (Eastern time). If Agent shall elect to advance
the proceeds of such Loan prior to receiving funds from such Lender, Agent shall
have the right, upon prior notice to Borrower, to debit any account of Borrower
or otherwise receive such amount from Borrower, on demand, in the event that
such Lender shall fail to reimburse Agent in accordance with this subsection
(b). Agent shall also have the right to receive interest from such Lender at the
Federal Funds Effective Rate in the event that such Lender shall fail to provide
its portion of the Loan on the date requested and Agent shall elect to provide
such funds.


(c)    Conversion and Continuation of Loans.


(i)    At the request of Borrower to Agent, subject to the notice and other
provisions of this Agreement, the appropriate Lenders shall convert a Base Rate
Loan to one (1) or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto. Swing Loans may be converted by the Swing Line Lender to Revolving
Loans in accordance with Section 2.2(c)(ii) hereof.


(ii)    At the request of Borrower to Agent, subject to the notice and other
provisions of this Agreement, the appropriate Lenders shall continue one (1) or
more Eurodollar Loans as of the end of the applicable Interest Period as a new
Eurodollar Loan with a new Interest Period.


(d)    Minimum Amount for Loans. Each request for:


(i)    a Base Rate Loan shall be in an amount of not less than One Million
Dollars ($1,000,000), increased by increments of Five Hundred Thousand Dollars
($500,000)





--------------------------------------------------------------------------------





(provided that a Base Rate Loan may be in an amount equal to the Revolving
Credit Commitment minus the Revolving Credit Exposure);


(ii)    a Eurodollar Loan shall be in an amount of not less than Five Million
Dollars ($5,000,000), increased by increments of One Million Dollars
($1,000,000); and


(iii)    a Swing Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000).


(e)    Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in
this Agreement to the contrary, if Borrower requests a Revolving Loan pursuant
to Section 2.6(a) hereof (and all conditions precedent set forth in Section 4.1
hereof are met) at a time when one or more Revolving Lenders are Defaulting
Lenders, Agent shall have the option, in its sole discretion, to require (and,
at the request of Borrower, shall require) the non-Defaulting Lenders to honor
such request by making a non pro-rata Revolving Loan to Borrower in an amount
equal to (i) the amount requested by Borrower, minus (ii) the portions of such
Revolving Loan that should have been made by such Defaulting Lenders. For
purposes of such Revolving Loans, the Revolving Lenders that are making such
Revolving Loan shall do so in an amount equal to their Applicable Commitment
Percentages of the amount requested by Borrower. For the avoidance of doubt, in
no event shall the aggregate outstanding principal amount of Loans made by a
Lender (other than Swing Loans made by the Swing Line Lender), when combined
with such Lender’s pro rata share, if any, of the Letter of Credit Exposure and
the Swing Line Exposure, be in excess of the Maximum Amount for such Lender.



Section 2.7. Payment on Loans and Other Obligations.


(a)    Payments Generally. Each payment made hereunder or under any other Loan
Document by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.


(b)    Payments from Borrower. All payments (including prepayments) to Agent of
the principal of or interest on each Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by Borrower under
this Agreement, shall be made in Dollars. All payments described in this
subsection (b) shall be remitted to Agent, at the address of Agent for notices
referred to in Section 10.4 hereof for the account of the appropriate Lenders
(or the Issuing Lender or the Swing Line Lender, as appropriate) not later than
1:00 P.M. (Eastern time) on the due date thereof in immediately available funds.
Any such payments received by Agent (or the Issuing Lender or the Swing Line
Lender) after 1:00 P.M. (Eastern time) shall be deemed to have been made and
received on the next Business Day.


(c)    Payments to Lenders. Upon Agent’s receipt of payments hereunder, Agent
shall immediately distribute to the appropriate Lenders (except with respect to
Swing Loans, which shall be paid to the Swing Line Lender and any Lender that
has funded a participation in the Swing Loans, or, with respect to Letters of
Credit, certain of which payments shall be paid to the Issuing Lender) their
respective ratable shares, if any, of the amount of principal, interest, and
facility fees and other





--------------------------------------------------------------------------------





fees received by Agent for the account of such Lender. Payments received by
Agent shall be delivered to the Lenders in immediately available funds. Each
appropriate Lender shall record any principal, interest or other payment, the
principal amounts of Base Rate Loans, Eurodollar Loans, Swing Loans and Letters
of Credit, all prepayments and the applicable dates, including Interest Periods,
with respect to the Loans made, and payments received by such Lender, by such
method as such Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Agreement or any Note. The aggregate unpaid amount of Loans, types of Loans,
Interest Periods and similar information with respect to the Loans and Letters
of Credit set forth on the records of Agent shall be rebuttably presumptive
evidence with respect to such information, including the amounts of principal,
interest and fees owing to each Lender.


(d)    Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.



Section 2.8. Prepayment.


(a)    Right to Prepay.


(i)    Borrower shall have the right at any time or from time to time to prepay,
on a pro rata basis for all of the appropriate Lenders (except with respect to
Swing Loans, which shall be paid to the Swing Line Lender and any Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Loans then outstanding, as designated by Borrower, representing
the obligations under any Specific Commitment with the proceeds of such
prepayment to be distributed on a pro rata basis to the holders of the Specific
Commitment being prepaid. Such payment shall include interest accrued on the
amount so prepaid to the date of such prepayment and any amount payable under
Article III hereof with respect to the amount being prepaid. Each prepayment of
the Term Loan and the Additional Term Loan Facility (if any) shall be applied to
the remaining payments of principal of such facility on a pro rata basis.


(ii)    Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Revolving Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.


(b)    Notice of Prepayment. Borrower shall give Agent notice of prepayment of
(i) a Base Rate Loan or Swing Loan by no later than 1:00 P.M. (Eastern time) one
Business Day before the Business Day on which such prepayment is to be made, and
(ii) written notice of the prepayment





--------------------------------------------------------------------------------





of any Eurodollar Loan by no later than 1:00 P.M. (Eastern time) three Business
Days before the Business Day on which such prepayment is to be made.


(c)    Minimum Amount for Eurodollar Loans. Each prepayment of a Eurodollar Loan
by Borrower shall be in the aggregate principal amount of not less than Five
Million Dollars ($5,000,000), except in the case of a mandatory prepayment in
connection with Section 2.12 or Article III hereof.



Section 2.9. Facility and Other Fees.


(a)    Facility Fee. Borrower shall pay to Agent, for the ratable account of the
Revolving Lenders, as a consideration for the Revolving Credit Commitment, a
facility fee from the Closing Date to and including the last day of the
Commitment Period, payable quarterly, at a rate per annum equal to (i) the
Applicable Facility Fee Rate as in effect from time to time, multiplied by (ii)
the sum of the average daily Revolving Amount in effect during such quarter. The
facility fee shall be payable in arrears, on May 31, 2019 and on each Regularly
Scheduled Payment Date thereafter, and on the last day of the Commitment Period.


(b)    Agent Fee. Borrower shall pay to Agent, for its sole benefit, the
applicable fees set forth in the Agent Fee Letter.



Section 2.10. Modifications to Commitment.


(a)    Optional Reduction of Revolving Credit Commitment. Borrower may at any
time and from time to time reduce in whole or ratably in part the Revolving
Amount to an amount not less than the then existing Revolving Credit Exposure,
by giving Agent not fewer than three (3) Business Days’ written notice of such
reduction, provided that (i) any such partial reduction shall be in an aggregate
amount, for all of the Revolving Lenders, of not less than Five Million Dollars
($5,000,000), increased by increments of One Million Dollars ($1,000,000), and
(ii) there shall be no more than two such reductions during any calendar year.
Agent shall promptly notify each Revolving Lender of the date of each such
reduction and such Revolving Lender’s proportionate share thereof. After each
such partial reduction or the facility fees payable hereunder shall be
calculated upon the Revolving Amount as so reduced. If Borrower reduces in whole
the Revolving Credit Commitment, on the effective date of such reduction
(Borrower having prepaid in full the unpaid principal balance, if any, of the
Revolving Loans, together with all interest (if any) and facility and other fees
accrued and unpaid with respect thereto, and provided that no Letter of Credit
Exposure or Swing Line Exposure shall exist), all of the Revolving Credit Notes
shall be delivered to Agent marked “Canceled” and Agent shall redeliver such
Revolving Credit Notes to Borrower. Any partial reduction in the Revolving
Amount shall be effective during the remainder of the Commitment Period
(provided that the Revolving Amount may thereafter be increased during the
Commitment Increase Period pursuant to Section 2.10(b)(i) hereof). Upon each
decrease of the Revolving Amount, the Revolving Amount and Total Commitment
Amount shall be proportionally decreased by the same amount.


(b)    Increase in Commitment.





--------------------------------------------------------------------------------







(i)    At any time during the Commitment Increase Period, Borrower may request
that Agent increase the Total Commitment Amount by (A) increasing the Revolving
Amount, or (B) adding an additional term loan facility to this Agreement (the
“Additional Term Loan Facility”) (which Additional Term Loan Facility shall be
subject to subsection (c) below); provided that the aggregate amount of all such
increases (revolver and term) made pursuant to this subsection (b) shall not
exceed an aggregate amount of Two Hundred Fifty Million Dollars ($250,000,000).
Each such request for an increase shall be in an amount of at least Ten Million
Dollars ($10,000,000), increased by increments of One Million Dollars
($1,000,000), and may be made by either (1) increasing, for one (1) or more
Revolving Lenders, with their prior written consent, their respective Revolving
Credit Commitments, (2) adding a new commitment for one (1) or more Lenders,
with their prior written consent, with respect to the Additional Term Loan
Facility, or (3) including one or more Additional Lenders, each with a new
commitment under the Revolving Credit Commitment or the Additional Term Loan
Facility, as a party to this Agreement (each an “Additional Commitment” and,
collectively, the “Additional Commitments”).


(ii)    During the Commitment Increase Period, all of the Lenders agree that one
(1) or more Additional Commitments may be added upon satisfaction of the
following requirements: (A) each Additional Lender, if any, shall be an Eligible
Assignee (which, in the case of any increase of the Revolving Amount shall be
reasonably acceptable to the Agent) and shall execute an Additional Lender
Assumption Agreement, (B) the aggregate Additional Commitments from such
Additional Lenders, if any, shall be in an amount of at least Ten Million
Dollars ($10,000,000), (C) Agent shall provide to Borrower and each Lender a
revised Schedule 1 to this Agreement, including revised Applicable Commitment
Percentages for each of the Lenders, if appropriate, at least three (3) Business
Days prior to the date of the effectiveness of such Additional Commitments (each
an “Additional Lender Assumption Effective Date”), and (D) Borrower shall
execute and deliver to Agent and the applicable Lenders such replacement or
additional Notes as shall be required by Agent (and requested by such Lender or
Lenders). The Lenders hereby authorize Agent to execute each Additional Lender
Assumption Agreement on behalf of the Lenders.


(iii)    On each Additional Lender Assumption Effective Date with respect to the
Specific Commitment being increased, as appropriate, the applicable Lenders
shall make adjustments among themselves with respect to the Loans then
outstanding and amounts of principal, interest, facility fees and other amounts
paid or payable with respect thereto as shall be necessary, in the opinion of
Agent, in order to reallocate among the applicable Lenders such outstanding
amounts, based on the revised Applicable Commitment Percentages and to otherwise
carry out fully the intent and terms of this subsection (b) (and Borrower shall
pay to the applicable Lenders any amounts that would be payable pursuant to
Section 3.4 hereof if such adjustments among the applicable Lenders would cause
a prepayment of one (1) or more Eurodollar Loans). In connection therewith, it
is understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to subsection (a) above) without the
prior written consent of such Lender. Borrower shall not request any increase in
the Total Commitment Amount pursuant to this





--------------------------------------------------------------------------------





subsection (b) if a Default or an Event of Default shall then exist, or,
immediately after giving pro forma effect to any such increase, would exist. At
the time of any such increase, at the request of Agent, the Credit Parties and
the applicable increasing Lenders shall enter into an amendment to evidence such
increase and to address related provisions as deemed necessary or appropriate by
Agent. Upon each increase of the Revolving Amount, the Total Commitment Amount
shall be increased by the same amount.


(c)    Additional Term Loan Facility.


(i)    The Additional Term Loan Facility (A) shall rank pari passu in right of
payment with the Revolving Loans and the Term Loan, (B) shall not mature earlier
than the last day of the Commitment Period (but may have amortization prior to
such date), and (C) shall be treated substantially the same as (and in any event
no more favorably than) the Revolving Loans and the Term Loan, including,
without limitation, similar amortization for the Additional Term Loan Facility.


(ii)    The Additional Term Loan Facility may be added hereunder pursuant to an
amendment or restatement (the “Additional Term Loan Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed solely by
Borrower, each Lender providing a commitment with respect to the Additional Term
Loan Facility, each Additional Lender providing a commitment with respect to the
Additional Term Loan Facility, and Agent. Notwithstanding anything herein to the
contrary, the Additional Term Loan Facility Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
Agent, to effect the provisions of Section 2.10(b) and (c) hereof (including,
without limitation, amendments to the definitions in this Agreement and Section
9.8 hereof for the purpose of treating such Additional Term Loan Facility pari
passu with the other Loans).



Section 2.11. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, facility fees and other fees
and charges hereunder shall be computed on the basis of a year having three
hundred sixty (360) days and calculated for the actual number of days elapsed.
With respect to Base Rate Loans, interest shall be computed on the basis of a
year having three hundred sixty-five (365) days or three hundred sixty-six (366)
days, as the case may be, and calculated for the actual number of days elapsed.



Section 2.12. Mandatory Payments.


(a)    Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment as then in effect, Borrower shall,
as promptly as practicable, but in no event later than the next Business Day,
pay an aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.







--------------------------------------------------------------------------------





(b)    Swing Line Exposure. If, at any time, the Swing Line Exposure shall
exceed the Swing Line Commitment, Borrower shall, as promptly as practicable,
but in no event later than the next Business Day, pay an aggregate principal
amount of the Swing Loans sufficient to bring the Swing Line Exposure within the
Swing Line Commitment.


(c)    Application of Mandatory Payments. Unless otherwise designated by
Borrower, each prepayment pursuant to subsection (a) above shall be applied in
the following order (i) first, on a pro rata basis among the outstanding Base
Rate Loans, and (ii) second, among the outstanding Eurodollar Loans in such
manner as Borrower may specify (but pro rata among the Lenders), provided that,
if the outstanding principal amount of any Eurodollar Loan shall be reduced to
an amount less than the minimum amount set forth in Section 2.6(d) hereof as a
result of such prepayment, then such Eurodollar Loan shall be converted into a
Base Rate Loan on the date of such prepayment. Any prepayment of a Eurodollar
Loan pursuant to this Section 2.12 shall be subject to the prepayment provisions
set forth in Article III hereof.



Section 2.13. Extension of Term Loan Maturity Date.
(a)    Borrower may, at any time, by written notice to Agent (which shall
promptly deliver a copy thereof to each of the Term Lenders) no earlier than the
date sixty (60) days prior to the Term Loan Maturity Date and no later than
thirty (30) days prior to such date, request that the Term Lenders extend the
Term Loan Maturity Date then in effect (the “Existing Term Loan Maturity Date”)
to the date that is one (1) year after the Term Loan Maturity Date. Promptly
upon receipt of such notice, Agent shall designate a date as the date such
requested extension is to become effective (the “Term Loan Maturity Date
Extension Effectiveness Date”).
(b)    Each Term Lender, acting in its sole discretion, shall by written notice
to Agent given no earlier than the date thirty (30) days prior to the Term Loan
Maturity Date Extension Effectiveness Date and no later than the date twenty
(20) days prior to such date, advise Agent as to whether or not such Term Lender
agrees to such extension of the Term Loan Maturity Date (any Term Lender so
agreeing to such extension being herein called an “Extending Term Lender” and
any Term Lender that does not so agree, including any Term Lender that fails
timely to respond as above provided, being herein called a “Non‑Extending Term
Lender”).
(c)    The Existing Term Loan Maturity Date shall be extended, effective as of
the Term Loan Maturity Date Extension Effectiveness Date, to the date falling
one year after the Existing Term Loan Maturity Date with respect to each
Extending Term Lender; provided that no such extension shall be effective unless
(i) the sum of the Term Loan Commitments of the Extending Term Lenders and the
New Term Lenders, if any, would not be less than an amount equal to fifty
percent (50%) of the amount of the Term Loan Commitment prior thereto, and
(ii) no Default or Event of Default shall have occurred and be continuing on and
as of the Term Loan Maturity Date Extension Effectiveness Date, and the
representations and warranties by Borrower in Article IV shall be true on and as
of the Term Loan Maturity Date Extension Effectiveness Date with the same force
and effect as if made on and as of such date (and Borrower shall have certified
to Agent as provided in this subsection (ii)).





--------------------------------------------------------------------------------





(d)    Unless otherwise provided in subsection (f) below, (i) the Term Loan
Commitment Amount of each Non‑Extending Term Lender shall be reduced to zero on
the Existing Term Loan Maturity Date, and (ii) the Term Loan Maturity Date with
respect to each Non‑Extending Term Lender shall remain the Existing Term Loan
Maturity Date. For clarification purposes, the principal outstanding under any
Term Loan Commitments made by Non-Extending Term Lenders together with any
accrued interest thereon and any accrued fees and other amounts payable to or
for the account of such Non-Extending Term Lender, shall be due and payable on
the Existing Term Loan Maturity Date.
(e)    Agent will notify Borrower in writing, of the Term Lenders’ decisions
hereunder by the date that is fifteen (15) days before the Term Loan Maturity
Date Extension Effectiveness Date.
(f)    Borrower may, effective on the Term Loan Maturity Date with respect to
any Non‑Extending Term Lender, in consultation with Agent, replace the Term Loan
Commitment Amount of such Non‑Extending Term Lender by arranging for one or more
financial institutions, each of which shall be reasonably acceptable to Agent,
to have Term Loan Commitments as Lenders hereunder (each, a “New Term Lender”)
and/or by arranging for one or more of the Extending Term Lenders to increase
their respective Term Loan Commitment Amounts; provided that no Extending Term
Lender shall have any obligation whatsoever to increase its Term Loan Commitment
Amount; and provided further that the Extending Term Lenders shall have the
right to increase their Term Loan Commitment Amounts as provided herein before
Borrower will be permitted to add any New Term Lender as a Term Lender
hereunder. Any such increases and the addition of any such New Term Lender shall
be made upon such prior notice and pursuant to such documentation as Agent may
reasonably prescribe.



Section 2.14. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of Agent or
the applicable Issuing Lender (with a copy to Agent), Borrower shall Cash
Collateralize such Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 10.10(a)(iv) hereof
and any Cash Collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount. If the Borrower Cash Collateralizes any
portion of the Fronting Exposure with respect to such Defaulting Lender,
Borrower shall not be required to pay any letter of credit fees payable under
Sections 2.2(b)(iii)(A) and 2.2(b)(iv)(A) hereof to such Defaulting Lender to
the extent of the Fronting Exposure so Cash Collateralized.


(a)    Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Agent, for the
benefit of the applicable Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Exposure, to be applied pursuant to subsection (b) below. If, at any
time, Agent determines that Cash Collateral is subject to any right or claim of
any Person other than Agent and the applicable Issuing Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, Borrower will, promptly upon demand by Agent, pay or
provide to Agent additional Cash Collateral in an amount sufficient to eliminate
such deficiency (after giving effect to any Cash Collateral provided by such
Defaulting Lender).





--------------------------------------------------------------------------------







(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 or Section 10.10 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce applicable Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.14 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), (ii) the determination by Agent and such Issuing Lender that there
exists excess Cash Collateral, or (iii) upon the Defaulting Lender(s) ceasing to
be Defaulting Lender(s) or upon such Defaulting Lender(s) being removed and/or
replaced with one of more Lenders that are not Defaulting Lenders in accordance
with Section 10.10(d) hereof or otherwise.





ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES



Section 3.1. Requirements of Law.


(a)    If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the Issuing Lender;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in subparts (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on any Loan, Letter of Credit, or
commitment or other obligation hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, Borrower shall pay to such
Lender, promptly after receipt of a written request therefor, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable. If any Lender becomes entitled to claim any additional
amounts pursuant to this subsection (a), such Lender





--------------------------------------------------------------------------------





shall promptly notify Borrower (with a copy to Agent) of the event by reason of
which it has become so entitled.


(b)    If any Lender shall have determined that, after the Closing Date, any
Change in Law regarding capital adequacy or liquidity, or liquidity
requirements, or in the interpretation or application thereof by a Governmental
Authority or compliance by such Lender or any corporation controlling such
Lender with any request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) from any Governmental Authority shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder, or under or
in respect of any Letter of Credit, to a level below that which such Lender or
such corporation could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such corporation with respect to
capital adequacy and liquidity), then from time to time, upon submission by such
Lender to Borrower (with a copy to Agent) of a written request therefor (which
shall include the method for calculating such amount), Borrower shall promptly
pay or cause to be paid to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.


(c)    For purposes of this Section 3.1 and Section 3.5(a) hereof, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) under Basel III, and any rules, regulations, orders,
requests, guidelines and directives adopted, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.


(d)    A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to Borrower (with a copy to Agent) shall be
conclusive absent manifest error. In determining any such additional amounts,
such Lender may use any reasonable method of averaging and attribution that it
(in its sole discretion) shall deem applicable. The obligations of Borrower
pursuant to this Section 3.1 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder. Borrower shall
not be required to compensate a Lender pursuant to this Section 3.1 for any
increased costs or reductions to the extent such Lender notifies Borrower
thereof more than one hundred eighty (180) days after such Lender becomes aware
of such right to additional compensation (except that, if the circumstances
giving rise to such increased costs or reductions are retroactive, then the one
hundred eighty (180) day period referred to above shall be extended to include
the period of retroactive effect thereof). Notwithstanding anything to the
contrary herein, no Lender shall be entitled to any additional amounts or
compensation pursuant to this Section 3.1, unless such Lender is imposing
similar types of increased costs or additional amounts on similarly situated
obligors.



Section 3.2. Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.







--------------------------------------------------------------------------------





(i)    Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the reasonable discretion of Agent) require the deduction or
withholding of any Tax from any such payment by Agent or a Credit Party, then
Agent or such Credit Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.


(ii)    If any Credit Party or Agent shall be required by the Code to withhold
or deduct any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) Agent shall withhold or make such
deductions as are determined by Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code (as such amount may be
determined on the advice of counsel or other professionals that may advise
Agent, in its discretion), and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that, after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.2), the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.


(iii)    If any Credit Party or Agent shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then (A)
such Credit Party or Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Credit Party or Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Credit Party shall be increased as necessary so that,
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.2), the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(b)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or, at the
option of Agent, timely reimburse it for the payment of, any Other Taxes.


(c)    Tax Indemnifications.


(i)    Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified





--------------------------------------------------------------------------------





Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.2) payable or paid by such Recipient, or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Lender or the Issuing Lender (with a
copy to Agent), or by Agent on its own behalf or on behalf of a Lender or the
Issuing Lender, shall be conclusive absent manifest error. Each of the Credit
Parties shall also, and does hereby, jointly and severally indemnify Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount that a Lender or the Issuing Lender for any reason
fails to pay indefeasibly to Agent as required pursuant to Section 3.2(c)(ii)
below.


(ii)    Each Lender and the Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) Agent against any Indemnified Taxes attributable to such
Lender or the Issuing Lender (but only to the extent that any Credit Party has
not already indemnified Agent for such Indemnified Taxes and, without limiting
the obligation of the Credit Parties to do so), (B) Agent and the Credit
Parties, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.9(d) hereof relating to the
maintenance of a Participant Register, and (C) Agent and the Credit Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the
Issuing Lender, in each case, that are payable or paid by Agent or a Credit
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by Agent shall be conclusive absent manifest error. Each Lender and the
Issuing Lender hereby authorize Agent to set off and apply any and all amounts
at any time owing to such Lender or the Issuing lender, as the case may be,
under this Agreement or any other Loan Document against any amount due to Agent
under this subpart (ii).


(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority, as provided in this Section
3.2, Borrower shall deliver to Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Agent, at the time or times reasonably requested by
Borrower or Agent, such properly completed and executed documentation reasonably
requested by Borrower or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or Agent, shall deliver such





--------------------------------------------------------------------------------





other documentation prescribed by applicable Law or reasonably requested by
Borrower or Agent as will enable Borrower or Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two (2)
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.2(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if, in the Lender’s reasonable judgment, such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense, or would materially prejudice the legal or
commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to Borrower and Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (y) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (z) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (y) a certificate
substantially in the form of Exhibit G to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and





--------------------------------------------------------------------------------





(z) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H or Exhibit I, IRS Form W-9, and other certification documents
from each beneficial owner, as applicable; provided that if, the Foreign Lender
is a partnership and one (1) or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate, substantially in the form of Exhibit
J hereto on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed copies (or originals, as
required) of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Agent to determine the withholding or
deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by Law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this subpart
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(iii)    Each Lender agrees that if, any form or certification it previously
delivered pursuant to this Section 3.2 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and Agent in writing of its legal inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or the Issuing Lender,





--------------------------------------------------------------------------------





or have any obligation to pay to any Lender or the Issuing Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender or the
Issuing Lender, as the case may be. If any Recipient determines, in its sole but
reasonable discretion, that it has received a refund of any Taxes as to which it
has been indemnified by any Credit Party or with respect to which any Credit
Party has paid additional amounts pursuant to this Section 3.2, it shall pay to
such Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Credit Party under
this Section 3.2 with respect to the Taxes giving rise to such refund); net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Credit
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Credit Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Credit Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Credit Party or any other Person.


(g)    Survival. Each party’s obligations under this Section 3.2 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender or the Issuing Lender, the termination of the
Commitment and the repayment, satisfaction or discharge of all other
Obligations.



Section 3.3. Funding Losses. Borrower agrees to indemnify each Lender, promptly
after receipt of a written request therefor, and to hold each Lender harmless
from, any loss or expense that such Lender may sustain or incur as a consequence
of (a) default by Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after Borrower has given a notice (including a
written or verbal notice that is subsequently revoked) requesting the same in
accordance with the provisions of this Agreement, (b) default by Borrower in
making any prepayment of or conversion from Eurodollar Loans after Borrower has
given a notice (including a written or verbal notice that is subsequently
revoked) thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of a Eurodollar Loan on a day that is not the last day of
an Interest Period applicable thereto, or (d) any conversion of a Eurodollar
Loan to a Base Rate Loan pursuant to Section 3.5 hereof on a day that is not the
last day of an Interest Period applicable thereto, or (e) any compulsory
assignment of such Lender’s interests, rights and obligations under this
Agreement pursuant to Section 10.3(c) or 10.10 hereof. Such indemnification
shall be in an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amounts so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) at the applicable rate of
interest for such Loans provided for herein (excluding,





--------------------------------------------------------------------------------





however, the Applicable Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the appropriate London interbank market, along with
any administration fee charged by such Lender. A certificate as to any amounts
payable pursuant to this Section 3.4 submitted to Borrower (with a copy to
Agent) by any Lender shall be conclusive absent manifest error. The obligations
of Borrower pursuant to this Section 3.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.



Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1, 3.2(a) or
3.2(c) hereof with respect to such Lender, it will, if requested by Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate (or assign to) another lending office (or an Affiliate of such
Lender, if practical for such Lender) for any Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole reasonable judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage; and provided, further, that nothing in this Section
3.4 shall affect or postpone any of the obligations of Borrower or the rights of
any Lender pursuant to Section 3.1, 3.2(a) or 3.2(c) hereof.



Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.


(a)    If any Lender shall determine that, after the Closing Date, (i) the
introduction of or any change in or in the interpretation of any Law makes it
unlawful, or (ii) any Governmental Authority asserts that it is unlawful, for
such Lender to make or continue any Loan as, or to convert (if permitted
pursuant to this Agreement) any Loan into, a Eurodollar Loan, the obligations of
such Lender to make, continue or convert into any such Eurodollar Loan shall,
upon such determination, be suspended until such Lender shall notify Agent that
the circumstances causing such suspension no longer exist, and all outstanding
Eurodollar Loans payable to such Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by Law or such assertion.


(b)    If Agent or the Required Lenders determine that for any reason adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan, or that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, Agent will promptly so notify Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain such Eurodollar
Loan shall be suspended until Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower may revoke
any pending request for a borrowing of, conversion to or continuation of such
Eurodollar Loan or, failing that, will be deemed to have converted such request
into a request for a borrowing of a Base Rate Loan in the amount specified
therein.







--------------------------------------------------------------------------------





(c)    Notwithstanding the foregoing, in the event Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 3.5(b) hereof have arisen and such
circumstances are unlikely to be temporary, (ii) Thomson Reuters or Bloomberg
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in Section 3.5(b) hereof or a Governmental Authority
having jurisdiction over Agent has made a public statement identifying a
specific date after which such interest settlement rate shall no longer be used
for determining interest rates for loans, then Agent and Borrower shall seek to
jointly agree upon an alternate rate of interest to the Eurodollar Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
Agent and Borrower shall enter into an amendment to this Agreement to reflect
such alternate rate of interest and such other related changes to this Agreement
as may be applicable. Notwithstanding anything to the contrary in Section 10.3
hereof, such amendment shall become effective without any further action or
consent of any other party to this Agreement (other than Borrower and Agent) so
long as Agent shall not have received, within ten (10) Business Days of the date
notice of such alternate rate of interest is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this Section 3.5(c), (y) any request pursuant to this Agreement
that requests the conversion to, or continuation of, any Eurodollar Loan shall
be ineffective and any such Eurodollar Loan shall be continued as or converted
to, as the case may be, a Base Rate Loan, and (z) if any request is made for a
Eurodollar Loan, such Loan shall be made as a Base Rate Loan. If the alternate
rate of interest determined pursuant to this Section 3.5(c) shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.



Section 3.6. Replacement of Lenders. Borrower shall be permitted to replace any
Lender that requests reimbursement for amounts owing pursuant to Section 3.1,
3.2(a) or 3.2(c) hereof, or asserts its inability to make a Eurodollar Loan
pursuant to Section 3.5 hereof; provided that (a) such replacement does not
conflict with any Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1, 3.2(a) or 3.2(c) hereof or, if it has taken any action, such
request has still been made, (d) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement and assume all commitments and obligations
of such replaced Lender, (e) Borrower shall be liable to such replaced Lender
under Section 3.3 hereof if any Eurodollar Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (f) the replacement Lender, if not already a Lender, shall be
reasonably satisfactory to Agent, (g) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.9 hereof
(provided that Borrower (or the succeeding Lender, if such Lender is willing)
shall be obligated to pay the assignment fee referred to therein), and (h) until
such time as such replacement shall be consummated, Borrower shall pay all
additional amounts (if any) required pursuant to Section 3.1, 3.2(a) or 3.2(c)
hereof, as the case may be; provided that a Lender shall not be required to make
any such assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrower to replace such Lender cease to
apply.





--------------------------------------------------------------------------------








Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.





ARTICLE IV. CONDITIONS PRECEDENT



Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lender and the Swing Line Lender to participate in any Credit Event
(other than (a) the conversion of a Base Rate Loan to a Eurodollar Loan, (b) the
conversion of a Eurodollar Loan to a Base Rate Loan, (c) the continuation of a
Eurodollar Loan on any Interest Adjustment Date, (d) the prepayment of a
Eurodollar Loan prior to the end of an Interest Period (subject to any amount
payable under Article III hereof) and the borrowing on the same day of a Base
Rate Loan for the same amount, and (e) the payment of a Swing Loan and the
borrowing on the same day of a Base Rate Loan or Eurodollar Loan for the same
amount) shall be conditioned, in the case of each such Credit Event, upon the
following:


(i)    all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;


(ii)    Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.6 hereof;


(iii)    no Default or Event of Default shall then exist or immediately after
such Credit Event would exist; and


(iv)    each of the representations and warranties contained in Article VI
hereof (other than the representations and warranties set forth in Sections 6.4,
6.7, 6.8, 6.12 and 6.14 hereof) shall be true in all material respects as if
made on and as of the date of such Credit Event, except to the extent that any
thereof expressly relate to an earlier date.


Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (iii) and
(iv) above.



Section 4.2. Conditions to the First Credit Event. Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing





--------------------------------------------------------------------------------





Lender and the Swing Line Lender to participate in the first Credit Event is
subject to Borrower satisfying each of the following conditions prior to or
concurrently with such Credit Event:


(a)    Notes as Requested. Borrower shall have executed and delivered to (i)
each Revolving Lender requesting a Revolving Credit Note such Revolving Lender’s
Revolving Credit Note, (ii) each Term Lender requesting a Term Note such Term
Lender’s Term Note, and (iii) the Swing Line Lender the Swing Line Note.


(b)    Confirmation of Guaranties of Payment. Each Guarantor of Payment shall
have executed and delivered to Agent confirmation of the continuing use and
effectiveness of each Guaranty of Payment executed by such Guarantor of Payment
in connection with the Original Credit Agreement.


(c)    Officer’s Certificate, Resolutions, Organizational Documents. Borrower
shall have delivered to Agent an officer’s certificate (or comparable domestic
or foreign documents) certifying the names of the officers of each Credit Party
authorized to sign the Loan Documents, together with the true signatures of such
officers and certified copies of (i) the resolutions of the board of directors
(or comparable domestic or foreign documents) of such Credit Party evidencing
approval of the execution, delivery and performance of the Loan Documents and
the execution, delivery and performance of other Related Writings to which such
Credit Party is a party, and the consummation of the transactions contemplated
thereby, and (ii) the Organizational Documents of such Credit Party.


(d)    Good Standing and Full Force and Effect Certificates. Borrower shall have
delivered to Agent a good standing certificate or full force and effect
certificate (or comparable document, if neither certificate is available in the
applicable jurisdiction), as the case may be, for each Credit Party, issued on
or about the Closing Date by the Secretary of State in the state or states where
such Credit Party is incorporated or formed.


(e)    Legal Opinion. Borrower shall have delivered to Agent one or more
opinions of counsel for Parent, Borrower and each Significant Subsidiary listed
on Schedule 2 attached hereto as a Guarantor of Payment, in each case, in form
and substance reasonably satisfactory to Agent and the Lenders.


(f)    Agent Fee Letter, Closing Fee Letter and Other Fees. Borrower shall have
(i) paid to Agent, for its sole account, the fees set forth in the Agent Fee
Letter, (ii) executed and delivered to Agent the Closing Fee Letter and paid to
Agent, for the benefit of the Lenders, the fees stated therein, (iii) paid to
the Joint Lead Arrangers, for their respective accounts, any previously agreed
upon fees payable on the Closing Date between Borrower and the Joint Lead
Arrangers, and (iv) paid all legal fees and expenses of Agent for which Borrower
has been invoiced in connection with the preparation and negotiation of the Loan
Documents.


(g)    Letter of Direction. Borrower shall have delivered to Agent a letter of
direction authorizing the Agent, on behalf of the Lenders, to disburse the
proceeds of the Loans, which letter





--------------------------------------------------------------------------------





of direction includes the authorization to transfer funds under this Agreement
and the wire instructions that set forth the locations to which such funds shall
be sent.


(h)    KYC Information. Upon the request of any Lender made at least ten (10)
Business Days prior to the Closing Date, Borrower shall have provided to such
Lender (i) the documentation and other information so requested in connection
with applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act, and (ii) if any Credit Party qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, a
Beneficial Ownership Certification, in form and substance satisfactory to Agent.


(i)    Closing Certificate. Borrower shall have delivered to Agent and the
Lenders an officer’s certificate certifying that, as of the Closing Date, (i) no
Default or Event of Default exists nor immediately after the first Credit Event
will exist, and (ii) each of the representations and warranties contained in
Article VI hereof are true and correct in all material respects as of the
Closing Date, except to the extent that any thereof expressly relate to an
earlier date.


(j)    Miscellaneous. Borrower shall have provided to Agent and the Lenders such
other items and shall have satisfied such other conditions as may be reasonably
required by Agent or the Lenders.





ARTICLE V. COVENANTS



Section 5.1. Insurance. Each Company shall maintain with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.



Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies for which it may be or become liable or to which
any or all of its properties may be or become subject; provided that no Company
shall be required to pay any such tax, assessment, governmental charge or levy
(i) which is being contested in good faith by appropriate proceedings diligently
conducted and as to which adequate reserves have been established in accordance
with GAAP or (ii) to the extent failure to make such payment would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (b) all of its wage obligations to its employees in
compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206‑207) or any
comparable provisions.



Section 5.3. Financial Statements and Information.


(a)    Quarterly Financials. Borrower shall deliver to Agent, within forty-five
(45) days after the end of each of the first three quarter‑annual periods of
each fiscal year of Parent, balance sheets of the Companies as of the end of
such period and statements of income (loss), stockholders’ equity and cash flow
for the quarter and fiscal year to date periods, all prepared on a Consolidated





--------------------------------------------------------------------------------





basis, in accordance with GAAP, and certified by a Financial Officer of Parent
as being fair and accurate in all material respects subject to footnotes and
year end adjustments.


(b)    Annual Audit Report. Borrower shall deliver to Agent, within ninety (90)
days after the end of each fiscal year of Parent, an annual audit report of the
Companies for that year prepared on a Consolidated and condensed consolidating
basis (provided that consolidating statements need not be certified by an
independent public accountant), in accordance with GAAP, and certified by a
nationally recognized independent public accountant, which report shall include
balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period.
    
(c)    Compliance Certificate. Borrower shall deliver to Agent and the Lenders,
concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.


(d)    Shareholder and SEC Documents. Borrower shall deliver to Agent, as soon
as available, copies of all registration statements and annual and quarterly
reports sent by Parent (in final form) to the SEC.


(e)    Financial Information of Companies. Borrower shall deliver to Agent and
the Lenders, within ten days of the written request of Agent or any Lender, such
other information about the financial condition, properties and operations of
any Company as Agent or such Lender may from time to time reasonably request.


Information required to be delivered pursuant to this Section 5.3 shall be
deemed to be delivered if such information, or one or more annual, quarterly or
current reports containing such information shall have been posted by Agent on
the Intralinks, SyndTrak or a substantially similar electronic transmission
system, on the website of the SEC at http://www.sec.gov or on the website of
Borrower. Information required to be delivered pursuant to this Section 5.3 may
also be delivered by electronic communications pursuant to procedures approved
by Agent. Each Lender shall be solely responsible for timely accessing posted
documents and maintaining copies of such documents.



Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit Agent, or any
representative of Agent, to examine the books and records of such Company, as
requested, and to make excerpts therefrom and transcripts thereof; provided
that, in absence of an Event of Default existing, all such inspections shall be
limited to no more than one time in any fiscal year of Parent.



Section 5.5. Franchises; Change in Business. Except as otherwise permitted
pursuant to Section 5.12 hereof, each Credit Party shall preserve and maintain
at all times its existence, and its rights and franchises necessary for its
business.



Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to





--------------------------------------------------------------------------------





the PBGC, established thereunder in connection with any ERISA Plan, in each case
that would reasonably be expected to have a Material Adverse Effect. Borrower
shall furnish to the Lenders (a) as soon as possible and in any event within
thirty (30) days after any Company knows or has reason to know that any
Reportable Event with respect to any ERISA Plan has occurred that would
reasonably be expected to have a Material Adverse Effect, a statement of a
Financial Officer of such Company, setting forth details as to such Reportable
Event and the action that such Company proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
a copy of such notice is available to such Company, and (b) promptly after
receipt thereof a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the IRS with respect to any ERISA
Plan administered by such Company that would reasonably be expected to have a
Material Adverse Effect; provided, that this latter clause shall not apply to
notices of general application promulgated by the PBGC or the IRS. As soon as
practicable, and in any event within thirty (30) days, after any Company shall
become aware that an ERISA Event shall have occurred that would reasonably be
expected to have a Material Adverse Effect, such Company shall provide Agent
with notice of such ERISA Event with a certificate by a Financial Officer of
such Company setting forth the details of the event and the action such Company
or another Controlled Group member proposes to take with respect thereto.



Section 5.7. Financial Covenants.


(a)    Leverage Ratio. The Companies shall not suffer or permit as of the last
day of any fiscal quarter the Leverage Ratio to exceed 3.50 to 1.00 (or 3.75 to
1.00 during any Leverage Ratio Step-Up Period).


(b)    Interest Coverage Ratio. The Companies shall not suffer or permit as of
the last day of any fiscal quarter the Interest Coverage Ratio to be less than
3.00 to 1.00.


(c)    Limitation on Priority Debt. The Companies shall not suffer or permit as
of the last day of any fiscal quarter the aggregate amount of all Priority Debt
to exceed an amount equal to fifteen percent (15%) of Consolidated Total
Capitalization.



Section 5.8. [Reserved].



Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:


(a)    Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;


(b)    other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not





--------------------------------------------------------------------------------





in the aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;


(c)    easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company;


(d)    any Lien granted to Agent, for the benefit of the Lenders;


(e)    the Liens existing on the Closing Date as set forth in Schedule 5.9
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby shall
not be increased; or


(f)    any other Liens securing Indebtedness or other obligations of the
Companies not in excess of, for all of the Companies, twenty-five percent (25%)
of Consolidated Net Worth, based on the financial statements of the Companies
for the most recently completed fiscal quarter.



Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non‑compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.



Section 5.11. [Reserved].



Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of all or substantially all of its assets to any Person (other than
Borrower or any other Credit Party) other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:


(a)    any Subsidiary of Parent (other than Borrower or a Guarantor of Payment)
may merge with or sell, lease, transfer or otherwise dispose of all or
substantially all of its assets to any Company, provided the resulting,
surviving or transferee Person is Borrower, Parent or a Subsidiary, which is
also a Guarantor of Payment;


(b)    any Subsidiary of Borrower may merge with or sell, lease, transfer or
otherwise dispose of all or substantially all of its assets to any Subsidiary of
Borrower, provided that in any such transaction involving a Subsidiary of
Borrower, which is also a Guarantor of Payment, the resulting, surviving or
transferee Subsidiary of Borrower is a Guarantor of Payment.


(c)    any Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer useful in such Company’s business or the
liquidation or dissolution of any Domestic Subsidiary;


(d)    any Company may sell, lease, transfer or otherwise dispose (whether in
one transaction or a series of related transactions) of any of its assets to any
other Person, so long as the aggregate fair market value of the assets being
sold, leased, transferred or otherwise disposed of,





--------------------------------------------------------------------------------





in the aggregate for all Companies, shall not constitute (i) during the twelve
(12) month period ending with the month prior to the month in which any such
sale, lease, transfer or disposition, a Substantial Portion as determined under
subparts (a) and (b) of the definition of Substantial Portion, or (ii) on or
after the date of this Agreement, a Substantial Portion as determined under
subparts (c) and (d) of the definition of Substantial Portion; and


(e)    Acquisitions may be effected in accordance with the provisions hereof.



Section 5.13. [Reserved].



Section 5.14. Notice. Borrower shall cause a Financial Officer to promptly
notify Agent upon any Financial Officer becoming aware of the occurrence of any
Default or Event of Default.



Section 5.15. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which such Company owns
or operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise except to the extent the failure to do so would not reasonably be
expected to result in a Material Adverse Effect. No Company shall allow the
release or disposal of hazardous waste, solid waste or other wastes on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in violation of any Environmental Law except to the extent such
release or disposal does not or is not reasonably expected to have a Material
Adverse Effect.



Section 5.16. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party) on terms that shall be less favorable to such
Company than those that might be obtained at the time in a transaction with a
Person that is not an Affiliate; provided that the foregoing shall not prohibit
the payment of customary and reasonable directors’ fees to directors who are not
employees of a Company or an Affiliate.



Section 5.17. Use of Proceeds. Borrower’s use of the proceeds of the Loans and
Letters of Credit shall be solely for working capital and other general
corporate purposes of Parent and its Subsidiaries and for Acquisitions, and the
repayment of existing Indebtedness. Borrower will not, directly or indirectly,
use the proceeds of the Loans and Letters of Credit, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, (a) (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions, or (ii) in any other manner
that would result in a violation of Sanctions by any Person (including any
Person participating in the Loans, whether as Lender, Issuing Bank, agent,
investor, or otherwise); or (b) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of Anti-Corruption Laws.



Section 5.18. Subsidiary Guaranties.





--------------------------------------------------------------------------------







(a)    Provision of Subsidiary Guaranties. Each Significant Subsidiary that is a
Domestic Subsidiary created, acquired or held subsequent to the Closing Date,
shall promptly execute and deliver to Agent, for the benefit of the Lenders, a
Guaranty of Payment (or a Guaranty of Payment Joinder) of all of the
Obligations, such agreement to be in the form of Exhibit H hereto, along with
any such other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel as may be deemed reasonably necessary or
advisable by Agent.


(b)    Release of Non-Significant Subsidiary Guaranties. Borrower may from time
to time request that certain Guarantors of Payment (other than Parent) be
released from their respective Guaranties of Payment (and Agent is authorized by
the Lenders to release such Guarantors of Payment from their Guaranty of
Payment); provided that, as of the date of such release, such Subsidiary does
not constitute a Significant Subsidiary and no Default or Event of Default shall
exist or be caused thereby. In connection with granting any such release, Agent
shall be entitled to rely on a representation by Borrower that the conditions to
such release are satisfied.


(c)    Release of Guarantor Upon Sale or Disposition. Upon the sale or
disposition permitted under this Agreement of a Guarantor of Payment other than
Parent (by merger or otherwise) to a Person that is not a Company, and which
sale or disposition is otherwise in compliance with the terms of this Agreement,
Agent shall release such Guarantor of Payment from its Guaranty of Payment upon
the written request of Borrower and, if required by Agent, a certificate of a
Financial Officer and an opinion of counsel to the effect that the transaction
giving rise to the release of such Guaranty of Payment was made in accordance
with the provisions of this Agreement.


(d)    Guarantor of Senior Note Indebtedness. Notwithstanding anything herein to
the contrary, Borrower shall cause to be executed and delivered to Agent and the
Lenders, Guaranties of Payment of each Subsidiary of Parent (other than Borrower
or an existing Guarantor of Payment) that is liable at any time, whether as a
direct borrower, a Guarantor or otherwise, under the Senior Note Indebtedness,
with such Guaranties of Payment to be delivered simultaneously with such
Subsidiary becoming so liable under the Senior Note Indebtedness; provided that,
(a) in the event that any such Subsidiary is only liable for a portion of the
Senior Note Indebtedness, the Guaranty of Payment delivered by such Subsidiary
shall be limited to an undivided percentage of the Indebtedness created under
this Agreement equal to the proportion that the liability of such Subsidiary in
respect of the Senior Note Indebtedness bears to the entire amount of the Senior
Note Indebtedness; and (b) the foregoing provisions shall not limit the right of
Parent to request a release from any such Guaranty of Payment in the event that
such Subsidiary ceases to be obligated in respect of the Senior Note
Indebtedness or the obligations of the Lenders to grant such a release, in each
case in accordance with the terms hereof.


(e)    Additions to Guarantors. Borrower may, in its sole and absolute
discretion, designate any Subsidiary of Parent (that is not already a Guarantor
or Payment) to become a Guarantor of Payment hereunder by executing and
delivering a Guaranty of Payment to Agent.


(f)    Deliveries. In connection with the delivery of any Guaranty of Payment
under this Section 5.18, Borrower shall provide such other documentation to
Agent, including, without





--------------------------------------------------------------------------------





limitation, one or more opinions of counsel reasonably satisfactory to Agent,
corporate documents and resolutions, which, in the reasonable opinion of Agent,
is reasonably necessary or advisable in connection therewith.


(g)    Effectiveness of Release. No release of a Guarantor of Payment under this
Section 5.18 shall be effective until such release has been confirmed in writing
by Agent which confirmation Agent shall give upon the release of a Guarantor of
Payment in accordance with the terms of this Agreement. Any Guarantor of Payment
not so released in writing shall remain liable for the full amount of the
Obligations.



Section 5.19. Restrictive Agreements. Except as set forth in this Agreement, the
Companies shall not directly or indirectly, create or otherwise cause or suffer
to exist or become effective any encumbrance or restriction on the ability of
any Subsidiary to (a) make, directly or indirectly, any Capital Distribution to
Borrower, (b) make, directly or indirectly, loans or advances or capital
contributions to Borrower, or (c) transfer, directly or indirectly, any of the
properties or assets of such Subsidiary to Borrower; except for such
encumbrances or restrictions existing under or by reason of (i) applicable Law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices, (iii)
customary restrictions in security agreements or mortgages securing Indebtedness
or capital leases, of a Company to the extent such restrictions shall only
restrict the transfer of the property subject to such security agreement,
mortgage or lease, (iv) restrictions with respect to a Subsidiary imposed
pursuant to an agreement which has been entered into in connection with the
disposition of all or substantially all of the assets or capital stock of such
Subsidiary, or (v) any restrictions with respect to any assets subject to a Lien
permitted under Section 5.9 hereof.



Section 5.20. Pari Passu Ranking. The Obligations shall, and Borrower shall take
all necessary action to ensure that the Obligations shall, at all times, rank at
least pari passu in right of payment with all other senior unsecured
Indebtedness of Parent and Borrower.



Section 5.21. Amendment of Organizational Documents. No Company shall amend its
Organizational Documents in any manner which is reasonably expected to have a
material adverse effect to the Lenders, without prior notice to Agent and the
Lenders.



Section 5.22. Beneficial Ownership. Borrower shall provide to Agent and the
Lenders: (a) confirmation of the accuracy of the information set forth in the
most recent Beneficial Ownership Certification provided to Agent and Lenders,
promptly following any request therefor (or an updated Beneficial Ownership
Certification if applicable); (b) a new Beneficial Ownership Certification, in
form and substance acceptable to Agent and each Lenders, when the individual(s)
to be identified as a Beneficial Owner have changed; and (c) such other KYC
Information reasonably requested by Agent or any Lender.



Section 5.23. Compliance with Laws. Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with all Laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws,
Anti-Corruption Laws and applicable Sanctions; provided, that it shall not





--------------------------------------------------------------------------------





be deemed to be in violation of this Section 5.23 if any failure to comply with
any Law (other than Anti-Corruption Laws and applicable Sanctions) would not
result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would not constitute a Material Adverse
Effect. Borrower shall take such actions it determines to be reasonably
necessary to ensure material compliance by Borrower, the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.





ARTICLE VI. REPRESENTATIONS AND WARRANTIES



Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing under the Laws
of its state or jurisdiction of incorporation or organization and is duly
qualified and authorized to do business and is in good standing as a foreign
entity in each jurisdiction where the character of its property or business
activities makes such qualification necessary, except where a failure to so
qualify will not result in a Material Adverse Effect. Schedule 6.1 hereto sets
forth, as of the Closing Date, each Subsidiary of Parent (and whether such
Subsidiary is a Dormant Subsidiary or a Significant Subsidiary), its state (or
jurisdiction) of formation, its relationship to Parent, including the percentage
of each class of stock or other equity interest owned by a Company, each Person
that owns the stock or other equity interest of each Company, its tax
identification number, the location of its chief executive office and its
principal place of business.



Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforcement may be limited by
bankruptcy or insolvency laws or similar laws affecting the rights of creditors
generally or by general principles of equity. The execution, delivery and
performance of the Loan Documents will not conflict with nor result in any
breach in any of the provisions of, or constitute a default under, or result in
the creation of any Lien (other than Liens permitted under Section 5.9 hereof)
upon any assets or property of any Credit Party under the provisions of, such
Credit Party’s Organizational Documents or any material agreement to which a
Credit Party is a party or by which such Credit Party or its property is bound.



Section 6.3. Compliance with Laws and Contracts. Each Company:


(a)    holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable Laws
relating thereto;


(b)    is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices;





--------------------------------------------------------------------------------







(c)    is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound;


(d)    has ensured that no Person who owns a controlling interest in or
otherwise controls a Company is (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, or (ii)
a Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
executive orders;


(e)    is in compliance with all applicable Bank Secrecy Act and anti-money
laundering Laws and regulations;


(f)    is in compliance, in all material respects, with the Patriot Act;


(g)    has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions, or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions;


(h)    has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions, or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions; and


(i)    is in compliance, in all material respects, with Anti-Corruption Laws,
and has implemented policies and procedures reasonably necessary to ensure that
no Company, any director, officer, agent, employee or other person acting on
behalf of a Company has taken any action, directly or indirectly, that would
result in a violation by such Person of Anti‑Corruption Laws, and the Companies
have taken such actions they deem reasonably necessary to ensure continued
compliance therewith;


except in the case of any of subparts (a) through (f) above, where the failure
to hold such permits, certificates, licenses, orders, registrations, franchises,
authorizations or approvals, or where any such non-compliance or violation,
would not reasonably be expected to have a Material Adverse Effect.



Section 6.4. Litigation and Administrative Proceedings. As of the Closing Date,
except as disclosed on Schedule 6.4 hereto, there are (a) no lawsuits, actions,
investigations, or other proceedings pending or threatened against any Company,
or in respect of which any Company may have any liability, in any court or
before or by any Governmental Authority, arbitration board, or other tribunal,
(b) no orders, writs, injunctions, judgments, or decrees of any court or
Governmental Authority to which any Company is a party or by which the property
or assets of any Company are bound, and (c) no grievances, disputes, or
controversies outstanding with any union or other





--------------------------------------------------------------------------------





organization of the employees of any Company, or threats of work stoppage,
strike, or pending demands for collective bargaining, in each case, which would
be expected to have a Material Adverse Effect.



Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.



Section 6.6. Tax Returns. All federal, state and local tax returns and other
reports required by Law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except for Taxes being contested in good faith through appropriate
proceedings diligently conducted and as to which adequate reserves have been
established in accordance with GAAP, where the failure to do so would not
reasonably be expected, individually or in the aggregate, to cause or result in
a Material Adverse Effect, or as otherwise permitted herein. The provision for
taxes on the books of each Company is adequate for all years not closed by
applicable statutes and for the current fiscal year.



Section 6.7. Environmental Laws. As of the Closing Date, based upon a review of
the effect of Environmental Laws on the business of Parent and its Subsidiaries
Parent has concluded that there have been no violations of Environmental Laws,
and there are no reasonably foreseeable violations of Environmental Laws, that
would reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, neither Parent nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action would reasonably be
expected to have a Material Adverse Effect.



Section 6.8. [Reserved].



Section 6.9. Employee Benefits Plans. No ERISA Event is expected to occur with
respect to an ERISA Plan that would reasonably be expected to have a Material
Adverse Effect. Borrower represents and warrants, as of the Closing Date, that
Borrower is not, and Borrower will not be, using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitment.



Section 6.10. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Credit Party in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.



Section 6.11. Solvency. Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to Agent and the





--------------------------------------------------------------------------------





Lenders. Borrower is not insolvent as defined in any applicable state, federal
or relevant foreign statute, nor will Borrower be rendered insolvent by the
execution and delivery of the Loan Documents to Agent and the Lenders. Borrower
is not engaged or about to engage in any business or transaction for which the
assets retained by it are or will be an unreasonably small amount of capital,
taking into consideration the obligations to Agent and the Lenders incurred
hereunder. Borrower does not intend to, nor does it believe that it will, incur
debts beyond its ability to pay such debts as they mature.



Section 6.12. Financial Statements. The audited Consolidated financial
statements of Parent for the fiscal year ended May 31, 2018, and the unaudited
Consolidated financial statements of Parent for the fiscal quarter ended
February 28, 2019, furnished to Agent and the Lenders, are true and complete in
all material respects, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending. As of the Closing Date, since the dates of such statements, no event or
condition has occurred that would reasonably be expected to have a Material
Adverse Effect.



Section 6.13. Regulations T, U and X. Neither Parent nor any of its Subsidiaries
extends or maintains, in the ordinary course of business, credit for the
purpose, whether immediate, incidental, or ultimate, of buying or carrying
margin stock, and no part of the proceeds of any Loan will be used for the
purpose, whether immediate, incidental, or ultimate, of buying or carrying any
such margin stock or maintaining or extending credit to others for such purpose
in any way that would violate Regulation T, U or X.



Section 6.14. Material Agreements. Neither Parent nor any Subsidiary is in
default or violation of any agreement or instrument to which it is a party, or
subject to any charter or other corporate restriction, that would reasonably be
expected to have a Material Adverse Effect.



Section 6.15. Intellectual Property. Each Company owns, or has the right to use,
all of the patents, patent applications, industrial designs, trademarks, service
marks, copyrights and licenses, and rights with respect to the foregoing,
necessary for the conduct of its business without any known conflict with the
rights of others, except to the extent any such conflict would not have a
Material Adverse Effect.



Section 6.16. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.



Section 6.17. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading in light of the context in which such statements are made. After
due inquiry by Borrower, there is no known fact that any Company has not
disclosed to Agent and the Lenders that has or is likely to have a Material
Adverse Effect.







--------------------------------------------------------------------------------






Section 6.18. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, (b) subject to
regulation under the Public Utility Holding Company Act of 1935 or the Federal
Power Act, each as amended, or (c) any foreign, federal, state or local statute
or regulation limiting its ability to incur Indebtedness.



Section 6.19. Defaults. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.



Section 6.20. Beneficial Ownership. As of the Closing Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.





ARTICLE VII. EVENTS OF DEFAULT


Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):



Section 7.1. Payments. If (a) the interest on any Loan or any facility or other
fee shall not be paid in full punctually when due and payable or within five
Business Days thereafter, or (b) the principal of any Loan or any obligation
under any Letter of Credit shall not be paid in full when due and payable.



Section 7.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.9, 5.12 or 5.17 hereof.



Section 7.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
other Loan Document that is on the part of such Company to be complied with, and
that Default shall not have been fully corrected within thirty (30) days after
the earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to Borrower by
Agent or the Required Lenders that the specified Default is to be remedied.



Section 7.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Loan Document shall
be false or erroneous in any material respect when made or deemed made.



Section 7.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other provision, term or condition contained in such
Material Indebtedness Agreement under which such obligation is created, if the
effect of such default is to allow the acceleration of the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity.







--------------------------------------------------------------------------------






Section 7.6. ERISA Default. The occurrence of one or more ERISA Events that
would reasonably be expected to have a Material Adverse Effect.



Section 7.7. Change in Control. If any Change in Control shall occur.



Section 7.8. Money Judgment. A final judgment or order for the payment of money
shall be rendered against any Company by a court of competent jurisdiction, that
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) of ninety (90) days after the date on which the
right to appeal has expired, provided that such occurrence shall constitute an
Event of Default only if the aggregate of all such judgments for all such
Companies, shall exceed Fifty Million Dollars ($50,000,000) (less any amount
that is covered by the proceeds of insurance and is not subject to dispute by
the insurance provider).



Section 7.9. Validity of Loan Documents. (a) the validity, binding effect or
enforceability of any Material Loan Document against any Credit Party shall be
contested by any Credit Party; (b) any Credit Party shall deny that it has any
or further liability or obligation under any Loan Document; or (c) any Material
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Agent and
the Lenders the benefits purported to be created thereby. As used herein
“Material Loan Documents” means this Agreement, each Note and each Guaranty of
Payment.



Section 7.10. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of a receiver, a custodian, a trustee, an interim trustee, a
liquidator, an agent or any other similar official of all or a substantial part
of its assets or of such Company; (e) be adjudicated a debtor or insolvent or
have entered against it an order for relief under the Bankruptcy Code, or under
any other bankruptcy insolvency, liquidation, winding-up, corporate or similar
statute or Law, foreign, federal, state or provincial, in any applicable
jurisdiction, now or hereafter existing, as any of the foregoing may be amended
from time to time, or other applicable statute for jurisdictions outside of the
United States, as the case may be; (f) file a voluntary petition under the
Bankruptcy Code; (g) have an involuntary proceeding under the Bankruptcy Code
filed against it and the same shall continue undismissed for a period of sixty
(60) consecutive days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other Law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors;
(i) suffer or permit to continue unstayed and in effect for sixty (60)
consecutive days any judgment, decree or order entered by a court of competent
jurisdiction, that approves a petition seeking its reorganization or appoints a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company; (j)
have an administrative receiver appointed over the whole or substantially the
whole of its assets, or of such Company; or (k) take any action in order thereby
to effect any of the foregoing.





--------------------------------------------------------------------------------










ARTICLE VIII. REMEDIES UPON DEFAULT


Notwithstanding any contrary provision or inference herein or elsewhere:



Section 8.1. Optional Defaults. If any Event of Default referred to in Section
7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, or 7.9 hereof shall occur, Agent may,
with the consent of the Required Lenders, and shall, at the request of the
Required Lenders, give written notice to Borrower to:


(a)    terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Issuing Lender to issue any Letter
of Credit, immediately shall be terminated; and/or


(b)    accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by Borrower.



Section 8.2. Automatic Defaults. If any Event of Default referred to in Section
7.10 hereof shall occur:


(a)    all of the Commitment shall automatically and immediately terminate, if
not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Issuing Lender be obligated
to issue any Letter of Credit; and


(b)    the principal of and interest then outstanding on all of the Loans, and
all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by Borrower.



Section 8.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, Borrower shall immediately
deposit with Agent, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Revolving Lenders for any then
outstanding Letters of Credit, cash equal to the sum of the aggregate undrawn
balance of any then outstanding Letters of Credit. Agent and the Revolving
Lenders are hereby authorized, at their option, to deduct any and all such
amounts from any deposit balances then owing by any Revolving Lender (or any
Affiliate of such Revolving Lender, wherever located) to or for the credit or
account of any Company, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Revolving Lenders for any then
outstanding Letters of Credit.



Section 8.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.10 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof,





--------------------------------------------------------------------------------





each Lender shall have the right at any time to set off against, and to
appropriate and apply toward the payment of, any and all of the Obligations then
owing by Borrower to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
8.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or
any Affiliate of such Lender, wherever located) to or for the credit or account
of Borrower or any Guarantor of Payment, all without notice to or demand upon
Borrower or any other Person, all such notices and demands being hereby
expressly waived by Borrower. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to Agent for further application in accordance with the provisions
of Section 10.10 hereof and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Agent, the applicable Issuing Lender, and the Lenders, and (b) the Defaulting
Lender shall provide promptly to Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender, the applicable Issuing Lender
and their respective Affiliates under this Section 8.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Lender or their respective Affiliates may have.



Section 8.5. Equalization Provisions.


(a)    Equalization Within Commitments Prior to an Equalization Event. Each
Revolving Lender agrees with the other Revolving Lenders that, if it at any time
shall obtain any Advantage over the other Revolving Lenders, or any thereof, in
respect of the Applicable Debt (except as to Swing Loans and Letters of Credit
prior to Agent’s giving of notice to participate and amounts under Article III
hereof), such Revolving Lender, upon written request of Agent, shall purchase
from the other Revolving Lenders, for cash and at par, such additional
participation in the Applicable Debt as shall be necessary to nullify the
Advantage. Each Term Lender agrees with the other Term Lenders that, if it at
any time shall obtain any Advantage over the other Term Lenders, or any thereof,
in respect of the Applicable Debt (except as to amounts under Article III
hereof), such Term Lender shall purchase from the other Term Lenders, for cash
and at par, such additional participation in the Applicable Debt as shall be
necessary to nullify the Advantage.


(b)    Equalization Between Commitments After an Equalization Event. After the
occurrence of an Equalization Event, each Lender agrees with the other Lenders
that, if such Lender at any time shall obtain any Advantage over the other
Lenders or any thereof determined in respect of the Obligations (including Swing
Loans and Letters of Credit but excluding amounts under Article III hereof) then
outstanding, such Lender shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage in respect of the Obligations. For purposes of determining
whether or not, after the occurrence of an Equalization Event, an Advantage in
respect of the Obligations shall exist, Agent shall, as of the date that the
Equalization Event occurs:


(i)    add the Revolving Credit Exposure and the Term Loan Exposure to determine
the equalization maximum amount (the “Equalization Maximum Amount”); and





--------------------------------------------------------------------------------







(ii)    determine an equalization percentage (the “Equalization Percentage”) for
each Lender by dividing the aggregate amount of its Lender Credit Exposure by
the Equalization Maximum Amount.


After the date of an Equalization Event, Agent shall determine whether an
Advantage exists among the Lenders by using the Equalization Percentage. Such
determination shall be conclusive absent manifest error.


(c)    Recovery of Amount. If any such Advantage resulting in the purchase of an
additional participation as set forth in subsection (a) or (b) hereof shall be
recovered in whole or in part from the Lender receiving the Advantage, each such
purchase shall be rescinded, and the purchase price restored (but without
interest unless the Lender receiving the Advantage is required to pay interest
on the Advantage to the Person recovering the Advantage from such Lender)
ratably to the extent of the recovery.


(d)    Application and Sharing of Set-Off Amounts. Each Lender further agrees
with the other Lenders that, if it at any time shall receive any payment for or
on behalf of Borrower on any Indebtedness owing by Borrower to that Lender
(whether by voluntary payment, by realization upon security, by reason of offset
of any deposit or other Indebtedness, by counterclaim or cross action, by
enforcement of any right under any Loan Document, or otherwise), it shall apply
such payment first to any and all Indebtedness owing by Borrower to that Lender
pursuant to this Agreement (including, without limitation, any participation
purchased or to be purchased pursuant to this Section 8.5 or any other section
of this Agreement). Each Credit Party agrees that any Lender so purchasing a
participation from the other Lenders, or any thereof, pursuant to this Section
8.5 may exercise all of its rights of payment (including the right of set‑off)
with respect to such participation as fully as if such Lender were a direct
creditor of such Credit Party in the amount of such participation.



Section 8.6. Other Remedies. The remedies in this Article VIII are in addition
to, and not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be entitled.
Agent shall exercise the rights under this Article VIII and all other collection
efforts on behalf of the Lenders and no Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.



Section 8.7. Application of Proceeds.


(a)    Payments Prior to Exercise of Remedies. Prior to the exercise by Agent,
on behalf of the Lenders, of remedies under this Agreement or the other Loan
Documents, all monies received by Agent shall be applied, unless otherwise
required by the terms of the other Loan Documents or by applicable Law, as
follows (provided that Agent shall have the right at all times to apply any
payment received from Borrower first to the payment of all obligations (to the
extent not paid by Borrower) incurred by Agent pursuant to Sections 10.5 and
10.6 hereof):







--------------------------------------------------------------------------------





(i)    with respect to payments received in connection with the Revolving Credit
Commitment, to the Revolving Lenders;


(ii)    with respect to payments received in connection with the Term Loan
Commitment, to the Term Lenders; and


(iii)    with respect to payments received in connection with an Additional Term
Loan Facility, to the applicable Lenders.


(b)    Payments Subsequent to Exercise of Remedies. After the exercise by Agent
or the Required Lenders of remedies under this Agreement or the other Loan
Documents, all monies received by Agent shall be applied, unless otherwise
required by the terms of the other Loan Documents or by applicable Law, as
follows:


(i)    first, to the payment of all costs, expenses and other amounts (to the
extent not paid by Borrower) incurred by Agent pursuant to Sections 10.5 and
10.6 hereof;


(ii)    second, to the payment pro rata of (A) interest then accrued and payable
on the outstanding Loans, (B) any fees then accrued and payable to Agent, (C)
any fees then accrued and payable to the Issuing Lender or the holders of the
Letter of Credit Commitment in respect of the Letter of Credit Exposure, (D) any
facility fees, amendment fees and similar fees shared pro rata among the Lenders
entitled thereto under this Agreement that are then accrued and payable, and (E)
to the extent not paid by Borrower, to the obligations incurred by the Lenders
(other than Agent) pursuant to Sections 10.5 and 10.6 hereof;


(iii)    third, for payment of principal outstanding on the Loans and the Letter
of Credit Exposure, on a pro rata basis to the Lenders, based upon each such
Lender’s Overall Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by Agent as
security for the reimbursement obligations in respect thereof, and, if any
Letter of Credit shall expire without being drawn, then the amount with respect
to such Letter of Credit shall be distributed to the Lenders, on a pro rata
basis in accordance with this subpart (iii); and


(iv)    finally, any remaining surplus after all of the Obligations have been
paid in full, to Borrower or to whomsoever shall be lawfully entitled thereto.





ARTICLE IX. THE AGENT


The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:



Section 9.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder





--------------------------------------------------------------------------------





as are delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither Agent nor any of its Affiliates,
directors, officers, attorneys or employees shall (a) be liable for any action
taken or omitted to be taken by it or them hereunder or in connection herewith,
except for its or their own gross negligence or willful misconduct (as
determined by a final non‑appealable judgment of a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of Borrower or any
other Company, or the financial condition of Borrower or any other Company, or
(c) be liable to any of the Companies for consequential damages resulting from
any breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The provisions of this Article IX are solely
for the benefit of Agent and the Lenders, and neither Borrower nor any of the
Credit Parties shall have rights as a third party beneficiary of any of such
provisions.



Section 9.2. Note Holders. Agent may treat the payee of any Note as the holder
thereof (or, if there is no Note, the holder of the interest as reflected on the
books and records of Agent) until written notice of transfer shall have been
filed with Agent, signed by such payee and in form satisfactory to Agent (such
transfer to have been made in accordance with Section 10.9 hereof.



Section 9.3. Consultation With Counsel. Agent may consult with legal counsel
selected by Agent and shall not be liable for any action taken or suffered in
good faith by Agent in accordance with the opinion of such counsel.



Section 9.4. Documents. Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan Document
or any other Related Writing furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent shall be entitled
to assume that the same are valid, effective and genuine and what they purport
to be.



Section 9.5. Agent and Affiliates. KeyBank and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Companies and Affiliates as
though KeyBank were not Agent hereunder and without notice to or consent of any
Lender. Each Lender acknowledges that, pursuant to such activities, KeyBank or





--------------------------------------------------------------------------------





its Affiliates may receive information regarding any Company or any Affiliate
(including information that may be subject to confidentiality obligations in
favor of such Company or such Affiliate) and acknowledge that Agent shall be
under no obligation to provide such information to other Lenders. With respect
to Loans and Letters of Credit (if any), KeyBank and its Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though KeyBank were not Agent, and the terms “Lender” and
“Lenders” include KeyBank and its Affiliates, to the extent applicable, in their
individual capacities.



Section 9.6. Knowledge or Notice of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Agent has received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that Agent receives such a notice,
Agent shall give notice thereof to the Lenders. Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that, unless and until Agent shall have received such directions, Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable, in its discretion, for the protection of the interests of the
Lenders.



Section 9.7. Action by Agent. Subject to the other terms and conditions hereof,
so long as Agent shall be entitled, pursuant to Section 9.6 hereof, to assume
that no Default or Event of Default shall have occurred and be continuing, Agent
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any rights that may be vested in it by, or with respect to
taking or refraining from taking any action or actions that it may be able to
take under or in respect of, this Agreement. Agent shall incur no liability
under or in respect of this Agreement by acting upon any notice, certificate,
warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties, or with respect to anything that
it may do or refrain from doing in the reasonable exercise of its judgment, or
that may seem to it to be necessary or desirable in the premises. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent’s acting or refraining from acting hereunder
in accordance with the instructions of the Required Lenders.



Section 9.8. Release of Guarantor of Payment . In the event of a merger or
consolidation or similar event, or as otherwise permitted pursuant to this
Agreement, Agent, at the request and expense of Borrower, is hereby authorized
by the Lenders to release a Guarantor of Payment in connection with such
permitted event.



Section 9.9. Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys‑in‑fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney‑in‑fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.







--------------------------------------------------------------------------------






Section 9.10. Indemnification of Agent. The Lenders agree to indemnify Agent (to
the extent not reimbursed by Borrower) ratably, according to their respective
Overall Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by Agent with respect to this
Agreement or any other Loan Document, provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements resulting from Agent’s gross negligence or willful misconduct, as
determined by a final and non‑appealable judgment of a court of competent
jurisdiction, or from any action taken or omitted by Agent in any capacity other
than as agent under this Agreement or any other Loan Document. No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
9.10. The undertaking in this Section 9.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of Agent.



Section 9.11. Successor Agent. Agent may resign as agent hereunder by giving not
fewer than thirty (30) days prior written notice to Borrower and the Lenders. If
Agent shall resign under this Agreement, then either (a) the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders (with the
consent of Borrower so long as an Event of Default has not occurred and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following
Agent’s notice to the Lenders of its resignation, then Agent shall appoint a
successor agent that shall serve as agent until such time as the Required
Lenders appoint a successor agent; provided that, notwithstanding the foregoing,
any successor Agent shall be a commercial bank organized under the laws of the
United States or any state thereof having capital and surplus of at least One
Hundred Million Dollars ($100,000,000). If no successor agent has accepted
appointment as Agent by the date that is thirty (30) days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Agent” means such successor effective upon its
appointment, and the former agent’s rights, powers and duties as agent shall be
terminated without any other or further act or deed on the part of such former
agent or any of the parties to this Agreement. After any retiring Agent’s
resignation as Agent, the provisions of this Article IX shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.



Section 9.12. Issuing Lender. The Issuing Lender shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by the Issuing
Lender and the documents associated therewith. The Issuing Lender shall have all
of the benefits and immunities (a) provided to Agent in this Article IX with
respect to any acts taken or omissions suffered by the Issuing Lender





--------------------------------------------------------------------------------





in connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Agent”, as used in this Article IX, included the Issuing Lender with respect to
such acts or omissions, and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.



Section 9.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans. The Swing Line Lender shall have
all of the benefits and immunities (a) provided to Agent in this Article IX with
respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with the Swing Loans as fully as if the term “Agent”, as used in this
Article IX, included the Swing Line Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Swing Line Lender.



Section 9.14. Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to (i)
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
Agent and their respective agents and counsel and all other amounts due the
Lenders and Agent) allowed in such judicial proceedings, and (ii) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to Agent
and, in the event that Agent shall consent to the making of such payments
directly to the Lenders, to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agent and its agents and
counsel, and any other amounts due Agent. Nothing contained herein shall be
deemed to authorize Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.



Section 9.15. No Reliance on Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s or its Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other anti‑terrorism Law, including any programs involving any of the
following items relating to or in connection with Borrower, its Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices, or (e) any other procedures required
under the CIP Regulations or such other Laws.







--------------------------------------------------------------------------------






Section 9.16. Other Agents. The financial institutions identified on the cover
page of this Agreement or otherwise herein, or in any amendment hereof or other
document related hereto, as being a “Joint Lead Arranger”, “Syndication Agent”
or “Bookrunner” (collectively, the “Other Agents”) shall have no rights, powers,
obligations, liabilities, responsibilities or duties under this Agreement other
than, in the case of a Lender, those applicable to all Lenders as such. Without
limiting the foregoing, the Other Agents shall not have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on the Other Agents in deciding to enter into this
Agreement or in taking or refraining from taking any action hereunder or
pursuant hereto.



ARTICLE X. MISCELLANEOUS



Section 10.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that Agent has made no representation
or warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between Agent and such
Lender. Each Lender represents that it has made and shall continue to make its
own independent investigation of the creditworthiness, financial condition and
affairs of the Companies in connection with the extension of credit hereunder,
and agrees that Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than such notices as may be expressly required to be
given by Agent to the Lenders hereunder), whether coming into its possession
before the first Credit Event hereunder or at any time or times thereafter. Each
Lender further represents that it has reviewed each of the Loan Documents.



Section 10.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of Agent, any Lender or the holder of any Note (or, if there is no
Note, the holder of the interest as reflected on the books and records of Agent)
in exercising any right, power or remedy hereunder or under any of the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or under any of the Loan Documents. The remedies herein provided are
cumulative and in addition to any other rights, powers or privileges held under
any of the Loan Documents or by operation of law, by contract or otherwise.



Section 10.3.    Amendments, Waivers and Consents.


(a)    General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom (other than
pursuant to Section 2.10(b) or (c) hereof), shall be effective unless the same
shall be in writing and signed by the Required Lenders and, in the case of
amendments or modifications, Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.


(b)    Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) of this Section 10.3:





--------------------------------------------------------------------------------







(i)    Specific Consent Requirements. The consent of any Lender directly
impacted thereby shall be required with respect to (A) any increase in the
Commitment of any Lender hereunder (except as specified in Section 2.10(b) or
(c) hereof), (B) the extension of maturity of the Loans held by such Lender, the
payment date of interest or scheduled principal hereunder, or the payment date
of facility fees payable hereunder, (C) any reduction in the stated rate of
interest on the Loans held by such Lender (provided that the institution of the
Default Rate or post default interest and a subsequent removal of the Default
Rate or post default interest shall not constitute a decrease in interest rate
pursuant to this Section 10.3), or in any amount of interest or scheduled
principal due on any Loan, or any reduction in the stated rate of facility fees
payable hereunder or any change in the manner of pro rata application of any
payments made by Borrower to the Lenders hereunder, (D) any change in any
percentage voting requirement, voting rights, or the Required Lenders definition
in this Agreement, (E) the release of Borrower or any Guarantor of Payment,
except as specifically permitted hereunder, or (F) any amendment to this Section
10.3 or Section 8.5 hereof.


(ii)    Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting Agent in its capacity as such shall be amended, modified or
waived without the consent of Agent. The Agent Fee Letter may be amended or
modified by Agent and Borrower without the consent of any other Lender. No
provision of this Agreement relating to the rights or duties of the Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Issuing Lender. No provision of this Agreement relating to the
rights or duties of the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Line Lender.


(iii)    Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of Borrower and Agent (A) if such modifications are not adverse to
the Lenders and are requested by Governmental Authorities or necessary to comply
with local law or advice of local counsel, (B) to cure any ambiguity, defect or
inconsistency, or (C) to the extent necessary to integrate any increase in the
Commitment or new Loans pursuant to Section 2.10(b) hereof.


(c)    Replacement of Non‑Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, (i) the consent of all Lenders is
required, but only the consent of Required Lenders is obtained, or (ii) the
consent of Required Lenders is required, but the consent of the Required Lenders
is not obtained (any Lender withholding consent as described in subparts (i) and
(ii) hereof being referred to as a “Non‑Consenting Lender”), then, so long as
Agent is not the Non‑Consenting Lender, Agent may (and shall, if requested by
Borrower), at the sole expense of Borrower, upon notice to such Non‑Consenting
Lender and Borrower, require such Non‑Consenting Lender to assign and delegate,
without recourse (in accordance with the restrictions contained in Section 10.9
hereof) all of its interests, rights and obligations under this Agreement to a
financial institution acceptable to Agent and Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) such





--------------------------------------------------------------------------------





Non‑Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof), and (B) the applicable assignee shall have consented
to the proposed amendment, waiver or consent at issue.


(d)    Generally. Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by Agent to all of the Lenders. Each Lender
or other holder of a Note, or if there is no Note, the holder of the interest as
reflected on the books and records of Agent (or interest in any Loan or Letter
of Credit) shall be bound by any amendment, waiver or consent obtained as
authorized by this Section 10.3, regardless of its failure to agree thereto.



Section 10.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Lender, mailed or delivered to it, addressed to the
address of such Lender specified on the signature pages of this Agreement, or,
as to each party, at such other address as shall be designated by such party in
a written notice to each of the other parties. All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when delivered (if received during normal business
hours on a Business Day, such Business Day, or otherwise the following Business
Day), or two Business Days after being deposited in the mails with postage
prepaid by registered or certified mail, addressed as aforesaid, or sent by
facsimile or electronic communication, in each case of facsimile or electronic
communication with telephonic confirmation of receipt. All notices pursuant to
any of the provisions hereof shall not be effective until received. For purposes
of Article II hereof, Agent shall be entitled to rely on telephonic instructions
from any person that Agent in good faith believes is an Authorized Officer, and
Borrower shall hold Agent and each Lender harmless from any loss, cost or
expense resulting from any such reliance.



Section 10.5. Costs, Expenses and Documentary Taxes. Borrower agrees to pay on
demand all costs and expenses of Agent, including but not limited to (a)
syndication, administration, travel and reasonable out‑of‑pocket expenses,
including but not limited to reasonable and documented attorneys’ fees and
expenses, of Agent in connection with the preparation, negotiation and closing
of the Loan Documents and the administration of the Loan Documents, and the
collection and disbursement of all funds hereunder and the other instruments and
documents to be delivered hereunder, (b) extraordinary expenses of Agent in
connection with the administration of the Loan Documents and the other
instruments and documents to be delivered hereunder, and (c) the reasonable and
documented fees and out‑of‑pocket expenses of special counsel for Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. Borrower also agrees to pay on demand
all costs and expenses of Agent and the Lenders, including reasonable attorneys’
fees, in connection with the restructuring or enforcement of the Obligations,
this Agreement or any Related Writing. In addition, Borrower shall pay any and
all stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agrees to hold Agent and





--------------------------------------------------------------------------------





each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or failure to pay such taxes or fees. All
obligations provided for in this Section 10.5 shall survive any termination of
this Agreement.



Section 10.6. Indemnification. Borrower agrees to defend, indemnify and hold
harmless Agent, the Issuing Lender and the Lenders (and their respective
Affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against Agent or any Lender in connection with any investigative,
administrative or judicial proceeding (whether or not such Lender or Agent shall
be designated a party thereto) or any other claim by any Person relating to or
arising out of any Loan Document or any actual or proposed use of proceeds of
the Loans or any of the Obligations; provided that no Lender nor Agent shall
have the right to be indemnified under this Section 10.6 (a) for its own gross
negligence or willful misconduct, as determined by a final, non‑appealable
judgment of a court of competent jurisdiction, (b) to the extent arising from a
material breach of its obligations hereunder, as determined by a final,
non‑appealable judgment of a court of competent jurisdiction, or (c) as a result
of a dispute among Lenders solely against each other, other than (i) claims
against any Lead Arranger or Agent, in each case in its capacity as such, and
(ii) arising from an act or omission of any Credit Party. All obligations
provided for in this Section 10.6 shall survive any termination of this
Agreement. Notwithstanding the foregoing, the obligations provided for in this
Section 10.6 shall not apply with respect to any Taxes that are Indemnified
Taxes or Excluded Taxes.



Section 10.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute Agent or the Lenders a partnership, association, joint
venture or other entity. No default by any Lender hereunder shall excuse the
other Lenders from any obligation under this Agreement; but no Lender shall have
or acquire any additional obligation of any kind by reason of such default. The
relationship between Borrower and the Lenders with respect to the Loan Documents
and the other Related Writings is and shall be solely that of debtors and
creditors, respectively, and neither Agent nor any Lender shall have any
fiduciary obligation toward any Credit Party with respect to any such documents
or the transactions contemplated thereby.



Section 10.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.



Section 10.9. Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Agent and





--------------------------------------------------------------------------------





each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 10.9, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 10.9, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (e) of this Section 10.9 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.9 and, to the extent expressly contemplated hereby, the Related
Parties of each of Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one (1) or
more assignees all or a portion of its rights and obligations under this
Agreement (including, without limitation (i) such Lender’s Commitment, (ii) all
Loans made by such Lender, (iii) such Lender’s Notes (if any), and (iv) such
Lender’s interest in any Letter of Credit or Swing Loan); provided that any such
assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    no minimum amount is required to be assigned in the case of (x) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
(to the extent the Commitment is still in effect) and the Loans at the time
owing to such Lender, (y) contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in subpart (b)(i)(B) of this Section 10.9 in the aggregate, or
(z) in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund; and


(B)     in any case not described in subpart (b)(i)(A) of this Section 10.9, the
aggregate amount of each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to Agent (or,
if “Trade Date” is specified in the Assignment Agreement, as of the Trade Date)
shall not be less than Five Million Dollars ($5,000,000), unless each of Agent
and, so long as no Default or Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the portion of
such Lender’s Commitment assigned, except that this subpart (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations with respect to separate facilities on a non-pro rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.9 and,
in addition:







--------------------------------------------------------------------------------





(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default or Event of Default has occurred
and is continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that (y) Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Agent within five (5) Business Days after having
received notice thereof, and (z) Borrower’s consent shall not be required during
the primary syndication of the Commitment;


(B)    the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and


(C)    the consent of the Issuing Lender and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Commitment.


(iv)    Assignment Agreement. The parties to each assignment shall execute and
deliver to Agent an Assignment Agreement, together with a processing and
recordation fee of Three Thousand Five Hundred Dollars ($3,500); provided that
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Agent an administrative questionnaire in a form
supplied by Agent.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
Borrower or any of Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any Person that, upon becoming a Lender, would constitute a
Defaulting Lender.


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Agent in an aggregate amount sufficient, upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(A) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Agent, the Issuing Lender, the Swing Line Lender and each other Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans in accordance with its Applicable Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment





--------------------------------------------------------------------------------





of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable Law without compliance with the provisions of this
subpart (vii), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


(viii)    Treatment as Lenders. Subject to acceptance and recording thereof by
Agent pursuant to subsection (c) of this Section 10.9, from and after the
effective date specified in each Assignment Agreement, the assignee thereunder
shall be a party to this Agreement, and, to the extent of the interest assigned
by such Assignment Agreement, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment Agreement, be released from its obligations
under this Agreement (and, in the case of an Assignment Agreement covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Article III and Sections 10.5 and 10.6 hereof with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subpart shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with subsection
(d) of this Section 10.9.


(c)    Register. Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at one (1) of its offices a copy of each Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amounts (and
stated interest) of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive absent manifest error, and Borrower,
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person, or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, all or a portion of the
Commitment and the Loans and participations owing to it and the Notes, if any,
held by it); provided that (i) such Lender’s obligations under this Agreement
and the other Loan Documents shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) Borrower, Agent, the Issuing Lender, the Swing Line
Lender and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents. For the avoidance of doubt, each





--------------------------------------------------------------------------------





Lender shall be responsible for the indemnity under Section 9.10 with respect to
any payments made by such Lender to any of its Participants.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following (to the
extent that it affects such Participant): (i) any increase in the portion of the
participation amount of any Participant over the amount thereof then in effect,
or any extension of the Commitment Period; or (ii) any reduction of the
principal amount of or extension of the time for any payment of principal on any
Loan, or the reduction of the rate of interest or extension of the time for
payment of interest on any Loan, or the reduction of the facility fee. Borrower
agrees that each Participant shall be entitled to the benefits of Article III
hereof (subject to the requirements and limitations therein, including the
requirements under Section 3.2(e) hereof (it being understood that the
documentation required under Section 3.2(e) hereof shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
10.9; provided that such Participant (A) agrees to be subject to the provisions
of Sections 3.4 and 3.6 hereof as if it were an assignee under subsection (b) of
this Section 10.9; and (B) shall not be entitled to receive any greater payment
under Article III hereof, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrower's request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 3.6 hereof with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.4
hereof as though it were a Lender; provided that such Participant agrees to be
subject to Section 8.5 hereof as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of Borrower, maintain a register on which such Lender enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such





--------------------------------------------------------------------------------





pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.



Section 10.10. Defaulting Lenders.


(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders. Any amendment,
waiver or consent requiring the consent of all the Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than the
other affected Lenders shall require the consent of such Defaulting Lender.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII hereof or
otherwise) or received by Agent from a Defaulting Lender pursuant to Section 8.4
hereof shall be applied at such time or times as may be determined by Agent as
follows: (A) first, to the payment of amounts owing by such Defaulting Lender to
Agent hereunder; (B) second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Lender or Swing Line Lender
hereunder; (C) third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.14
hereof; (D) fourth, as Borrower may request (so long as no Default or Event of
Default has occurred and is continuing), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Agent; (E) fifth, if so determined
by Agent and Borrower, to be held in a deposit account and released pro rata in
order to (1) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement, and (2) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.14 hereof; (F) sixth, to the payment of
any amounts owing to the Lenders, the Issuing Lender or Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lender or Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; (G) seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and (H) eighth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that, if (y) such payment is a
payment of the principal amount of any Loans or any Letter of Credit in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(z) such Loans were made or reimbursement of any payment on any Letters of
Credit were made or the related





--------------------------------------------------------------------------------





Letters of Credit were issued at a time when the conditions set forth in Section
4.1 hereof were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and the Letter of Credit Exposure owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Exposure owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in the Letter of Credit
Exposure and Swing Loans are held by the Lenders pro rata in accordance with the
Commitment under the applicable facility without giving effect to subpart (iv)
below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subpart (ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.


(iii)    Certain Fees


(A)    No Defaulting Lender shall be entitled to receive any facility fee for
any period during which that Lender is a Defaulting Lender (and Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive letter of credit
fees, as set forth in Section 2.2(b) hereof for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.14 hereof.


(C)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to subpart (A) or (B) above, Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in the
Letter of Credit Exposure or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to subpart (iv) below, (2) pay to the Issuing
Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in the Letter of Credit Exposure
and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Commitment Percentages with respect
thereto (calculated without regard to such Defaulting Lender’s Commitment) but
only to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Applicable Commitment Percentage with respect to the Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that





--------------------------------------------------------------------------------





Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)    Cash Collateral, Repayment of Swing Loans. If the reallocation described
in subpart (iv) above cannot, or can only partially, be effected, Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under Law, (x) first, prepay Swing Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 2.14 hereof.


(b)    Defaulting Lender Cure. If Borrower, Agent, the Swing Line Lender and the
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Agent may determine to be
reasonably necessary to cause the Loans and funded and unfunded participations
in Letters of Credit and Swing Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable facility (without giving
effect to subpart (a)(iv) above), whereupon such Lender will cease to be a
Defaulting Lender; provided that (i) no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Borrower while
that Lender was a Defaulting Lender, and (ii) except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


(c)    New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) the Issuing Lender shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.


(d)    Replacement of Defaulting Lenders. Each Lender agrees that, during the
time in which any Lender is a Defaulting Lender, Agent shall have the right (and
Agent shall, if requested by Borrower), at the sole expense of Borrower, upon
notice to such Defaulting Lender and Borrower, to require that such Defaulting
Lender assign and delegate, without recourse (in accordance with the
restrictions contained in Section 10.10 hereof), all of its interests, rights
and obligations under this Agreement to an Eligible Assignee, approved by
Borrower (unless an Event of Default shall exist) and Agent, that shall assume
such obligations.



Section 10.11. Patriot Act Notice. Each Lender, and Agent (for itself and not on
behalf of any other party), hereby notifies the Credit Parties that, pursuant to
the requirements of the Patriot Act and other applicable “know your customer”
and anti‑money laundering rules and regulations, such Lender and Agent are
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of each of the Credit
Parties and other information that will allow such Lender or Agent, as
applicable, to identify the Credit Parties in





--------------------------------------------------------------------------------





accordance with the Patriot Act and other applicable “know your customer” and
anti‑money laundering rules and regulations. Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by Agent or a Lender in order to assist Agent or such
Lender in maintaining compliance with the Patriot Act.



Section 10.12. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.
 

Section 10.13. Investment Purpose. Each of the Lenders represents and warrants
to Borrower that such Lender is entering into this Agreement with the present
intention of acquiring any Note issued pursuant hereto (or, if there is no Note,
the interest as reflected on the books and records of Agent) for investment
purposes only and not for the purpose of distribution or resale, it being
understood, however, that each Lender shall at all times retain full control
over the disposition of its assets.



Section 10.14. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of May 28, 2004 (as such documents may have been amended or replaced),
the Original Closing Date (as such documents may have been amended or replaced)
and the Closing Date integrate all of the terms and conditions mentioned herein
or incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.



Section 10.15. Limitations on Liability of the Issuing Lender. Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letters of Credit. Neither the
Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or (ii)
the Issuing Lender’s willful failure to make lawful payment under any Letter of
Credit after the presentation to it of documentation strictly complying with the
terms and conditions of such Letter of Credit. In





--------------------------------------------------------------------------------





furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation.



Section 10.16. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by Agent or any Lender with respect to
the transactions contemplated by the Loan Documents shall have the right to act
exclusively in the interest of Agent or such Lender, as the case may be, and
shall have no duty of disclosure, duty of loyalty, duty of care, or other duty
or obligation of any type or nature whatsoever to Borrower, any other Companies,
or any other Person, with respect to any matters within the scope of such
representation or related to their activities in connection with such
representation. Borrower agrees, on behalf of itself and its Subsidiaries, not
to assert any claim or counterclaim against any such persons with regard to such
matters, all such claims and counterclaims, now existing or hereafter arising,
whether known or unknown, foreseen or unforeseeable, being hereby waived,
released and forever discharged.



Section 10.17. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.



Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



Section 10.19. Platform.





--------------------------------------------------------------------------------







(a)    Each Credit Party agrees that Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the applicable Issuing
Lender, the Swing Line Lender and the other Lenders by posting the
Communications on the Platform.


(b)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower or the other Credit Parties, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of
Borrower’s , any Credit Party’s or Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Credit Party pursuant to any Loan Document or the transactions
contemplated therein that is distributed to Agent, any Lender, the applicable
Issuing Lender or the Swing Line Lender by means of electronic communications
pursuant to this Section 10.19, including through the Platform.



Section 10.20. ERISA Representations .


(a)    Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of Agent and its Affiliates, and not, for the avoidance
of doubt, to or for the benefit of Borrower or any other Credit Party, that at
least one of the following is and will be true:


(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitment;


(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement;







--------------------------------------------------------------------------------





(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitment and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitment and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitment and this Agreement; or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between Agent, in its sole discretion, and such Lender.


(b)     In addition, unless subclause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (1) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (2)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, Agent and
its Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower or any other Credit Party, that:


(i)     none of the Agent or any of its Affiliates is a fiduciary with respect
to the assets of such Lender (including in connection with the reservation or
exercise of any rights by Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto);


(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
Fifty Million Dollars ($50,000,000), in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);


(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);


(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitment and this





--------------------------------------------------------------------------------





Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder; and


(v)     no fee or other compensation is being paid directly to Agent or any of
its Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Commitment or this
Agreement.


(c)     Agent hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitment
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitment for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitment by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.



Section 10.21. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, Agent, Issuing Lender or any other Person against
Agent, or any other Lender or the Affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; and Borrower, each Lender, Agent and
Issuing Lender hereby, to the fullest extent permitted under applicable Law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in their favor and regardless of
whether any Lender, Issuing Lender, or Agent has been advised of the likelihood
of such loss of damage.



Section 10.22. Governing Law; Submission to Jurisdiction.


(a)    Governing Law. This Agreement, each of the Notes, each other Loan
Document and any other Related Writing shall be governed by and construed in
accordance with the Laws of the State of New York and the respective rights and
obligations of Borrower, Agent, and the Lenders shall be governed by New York
law.


(b)    Submission to Jurisdiction. Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of any New York state or federal court sitting in
New York County, New York, over any action or proceeding arising out of or
relating to this Agreement, the Obligations or any other Related Writing, and
each party hereto hereby irrevocably agrees that all claims in respect of





--------------------------------------------------------------------------------





such action or proceeding shall be heard and determined in such New York state
or federal court. Each party hereto, on behalf of itself and its Subsidiaries,
hereby irrevocably waives, to the fullest extent permitted by law, any objection
it may now or hereafter have to the laying of venue in any action or proceeding
in any such court as well as any right it may now or hereafter have to remove
such action or proceeding, once commenced, to another court on the grounds of
FORUM NON CONVENIENS or otherwise. Each party hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.


[Remainder of page left intentionally blank]


4843-1309-7620.15









--------------------------------------------------------------------------------






JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, BORROWER, AGENT AND EACH
LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Second Amended
and Restated Credit Agreement as of the date first set forth above.


 
CINTAS CORPORATION NO. 2
By:
/s/ Paul Adler
Address: 6800 Cintas Boulevard
   Mason, Ohio 45040
   Attention: Paul Adler


    Paul Adler
    Vice President and Treasurer
 
 
 
KEYBANK NATIONAL ASSOCIATION as Agent, the Swing Line Lender, the Issuing Lender
and as a Lender
By:
/s/ Brian Fox
Address: 127 Public Square
   Cleveland, Ohio 44114-1306
   Attn: Institutional Banking
   Brian Fox
   Senior Vice President



Signature Page to
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A.
By:
/s/ Eric Bergeson
Address: 10 S. Dearborn Street
       Chicago, Illinois 60603
       Attention: Eric Bergeson


      Eric Bergeson
      Vice President



Signature Page to
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
MUFG BANK, LTD.
By:
/s/ Jeffrey Flagg
Address: 445 South Figueroa Street
   26th Floor Los Angeles, CA 90071
   Attention: Jeffrey Flagg


      Jeffrey Flagg
      Authorized Signatory







Signature Page to
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
U.S. BANK NATIONAL ASSOCIATION
By:
/s/ Kenneth R. Fieler
Address: 425 Walnut Street, 8th Floor
   Cincinnati, Ohio 45202
   Mail Code: CN-OH-W8
   Attention: Kenneth R. Fieler


     Kenneth R. Fieler
      Vice President



Signature Page to
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
PNC BANK, NATIONAL ASSOCIATION
By:
/s/ Jeffrey L. Stein
Address: 201 East Fifth Street, 3rd Floor
   Cincinnati, Ohio 45202
   Attention: Jeffrey L. Stein


      Jeffrey L. Stein
      Senior Vice President



Signature Page to
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
WELLS FARGO BANK, NATIONAL ASSOCIATION
By:
/s/ Christy Wright
Address: 301 S. College Street
   Charlotte, North Carolina 28202
   Attention: Christy Wright


      Christy Wright
      Vice President





Signature Page to
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







 
FIFTH THIRD BANK
By:
/s/ Will Batchelor
Address: 201 North Tryon Street
   Charlotte, North Carolina 28202
   Attention: Will Batchelor


      Will Batchelor
      Vice President









Signature Page to
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 1


COMMITMENTS OF LENDERS


LENDERS
REVOLVING CREDIT
COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT
TERM LOAN COMMITMENT PERCENTAGE
TERM LOAN
COMMITMENT
AMOUNT
OVERALL COMMITMENT PERCENTAGE
MAXIMUM AMOUNT
KeyBank National Association
18.7500000000%
$187,500,000.00
18.7500000000%
$37,500,000.00
18.7500000000%
$225,000,000.00
JPMorgan Chase Bank, N.A.
18.7500000000%
$187,500,000.00
0.0000000000%
$0.00
15.6250000000%
$187,500,000.00
MUFG Bank, Ltd.
14.1666666700%
$141,666,666.67
14.1666666700%
$28,333,333.33
14.1666666700%
$170,000,000.00
U.S. Bank National Association
12.0833333300%
$120,833,333.33
18.3333333300%
$36,666,666.67
13.1250000000%
$157,500,000.00
PNC Bank, National Association
12.0833333300%
$120,833,333.33
18.3333333300%
$36,666,666.67
13.1250000000%
$157,500,000.00
Wells Fargo Bank, National Association
12.0833333300%
$120,833,333.33
18.3333333300%
$36,666,666.67
13.1250000000%
$157,500,000.00
Fifth Third Bank
12.0833333300%
$120,833,333.33
12.0833333300%
$24,166,666.67
12.0833333300%
$145,000,000.00


Total Commitment Amount
100%
$1,000,000,000
100%
$200,000,000
100%
$1,200,000,000












--------------------------------------------------------------------------------






SCHEDULE 2


GUARANTORS OF PAYMENT


Cintas Corporation, a Washington corporation


Cintas Corporation No. 3, a Nevada corporation


Cintas Corporate Services, Inc., an Ohio corporation









--------------------------------------------------------------------------------





SCHEDULE 2.2


EXISTING LETTERS OF CREDIT


Letter of Credit Number
Borrower
Outstanding Amount
Expiration
S310645000A
Cintas Corporation No. 2
$1,800.00
February 15, 2020
S312273000A
Cintas Corporation No. 2
$38,535.32
January 24, 2020
S312984000A
Cintas Corporation No. 2
$32,131.83
February 15, 2020
S313964000A
Cintas Corporation No. 2
$1,200.00
February 15, 2020
S323351000A
Cintas Corporation No. 2
$24,616.00
September 29, 2019
S325461000A
Cintas Corporation No. 2
$25,000.00
August 25, 2020












--------------------------------------------------------------------------------






SCHEDULE 5.9


EXISTING LIENS


Cintas Corporation
 
Washington, Department of Licensing
 
 
Cintas Corporation No. 2
 
Nevada, Secretary of State












--------------------------------------------------------------------------------






SCHEDULE 6.1


CORPORATE EXISTENCE


Subsidiaries
Subsidiary Name
Type
State/ Jurisdiction of Formation
Relationship to Parent
Ownership
Cintas Corporation No. 2
Significant Subsidiary
Nevada
Indirect subsidiary
100% - Cintas Corporation No. 3
Cintas Corporation No. 3
Significant Subsidiary
Nevada
Direct subsidiary
100% - Cintas Corporation
3057314 Nova Scotia Company
Dormant Subsidiary
Nova Scotia
Direct Subsidiary
100% - Cintas Corporation
CC Shredding Holdco LLC
Dormant Subsidiary
Delaware
Indirect Subsidiary
100% - Cintas Corporation No. 2
Zee Medical Distributors LLC
Dormant Subsidiary
Ohio
Indirect Subsidiary
100% - Cintas Corporation No. 2
Cintas Corporate Services, Inc.
Significant Subsidiary
Ohio
Indirect Subsidiary
100% - Cintas Corporation No. 2
Cintas Distribution LLC
N/A
Ohio
Indirect Subsidiary
100% - Cintas Corporation No. 2
Cintas Service Transportation LLC
N/A
Ohio
Indirect Subsidiary
100% - Cintas Corporation No. 2
Cintas C.V. Holdings, LLC
N/A
Ohio
Indirect Subsidiary
100% - Cintas Corporation No. 2
CDS Equipment Holdings, LLC
N/A
Ohio
Indirect Subsidiary
100% - Cintas Corporation No. 2
Grupo Cintas de Mexico S.A. de C.V.
N/A
Mexico
Indirect Subsidiary
99.99%– Cintas Corporation No. 2
0.01% – Cintas Corporation No. 3
Cintas Cleanroom Resources de Mexico, S.A. de C.V.
Dormant Subsidiary
Mexico
Indirect Subsidiary
99.998% - Cintas Corporation No. 2
0.002% - Cintas Corporation No. 3
Cintas Netherlands Holdings C.V.
N/A
The Netherlands
Indirect Subsidiary
98% - Cintas Corporation No. 2
2% - Cintas C.V. Holdings, LLC






--------------------------------------------------------------------------------





Subsidiary Name
Type
State/ Jurisdiction of Formation
Relationship to Parent
Ownership
Cintas Manufacturing LLC
N/A
Ohio
Indirect Subsidiary
100% - Cintas Corporate Services, Inc.
Cintas Holdings LLC
N/A
Ohio
Indirect Subsidiary
100% - Cintas Corporate Services, Inc.
Empresa Cintas de Mexico, S.A. de C.V.
Dormant Subsidiary
Mexico
Indirect Subsidiary
99.998% - Cintas Corporate Services, Inc.


0.002% - Cintas Corporation No. 3
Ensambles de Coahuila, S.A. de C.V.
Dormant Subsidiary
Mexico
Indirect Subsidiary
99% - Empresa Cintas de Mexico, S.A. de C.V.
1% - Cintas Corporate Services, Inc.
Cintas de Honduras, S.A.
Dormant Subsidiary
Honduras
Indirect Subsidiary
99.60% - Cintas Corporate Services, Inc.


0.4% - Cintas Corporation No. 2
Cintas Netherlands Holdings B.V.
N/A
The Netherlands
Indirect Subsidiary
100% - Cintas Holland B.V
Cintas Holland B.V.
N/A
The Netherlands
Indirect Subsidiary
100% - Cintas Netherlands Holdings C.V.
Cintas China Holding Limited
N/A
Hong Kong
Indirect Subsidiary
100% - Cintas Netherlands Holdings B.V.
Cintas (Suzhou) Enterprise Services Co., Ltd
N/A
China
Indirect Subsidiary
100% - Cintas China Holding Limited
Cintas Property Holding Belgium NV
N/A
Belgium
Indirect Subsidiary
99.9% - Cintas Netherlands Holdings B.V.


.1% - Cintas Netherlands Holding C.V.
Document & Data Management Limited
Dormant Subsidiary
England
Indirect Subsidiary
100% - Cintas Netherlands Holdings B.V.






--------------------------------------------------------------------------------





Subsidiary Name
Type
State/ Jurisdiction of Formation
Relationship to Parent
Ownership
3065520 Nova Scotia Company
N/A
Nova Scotia
Indirect Subsidiary
100% - Cintas Netherlands Holdings B.V.
3065521 Nova Scotia Company
N/A
Nova Scotia
Indirect Subsidiary
100% - Cintas Netherlands Holdings B.V.
Cintas Canada Investment Limited Partnership
N/A
Alberta
Indirect Subsidiary
99.9% - 30625520 Nova Scotia Company
0.1% - 30625521 Nova Scotia Company (general partner)
Cintas Hospitality UK Limited
N/A
England
Indirect Subsidiary
100% - Cintas Netherlands Holdings B.V.
Squirrel Storage Limited
Dormant Subsidiary
England
Indirect Subsidiary
100% - Cintas Netherlands Holdings B.V.
Cintas Canada Limited
N/A
Ontario
Indirect Subsidiary
Cintas Netherlands Holdings B.V. (all issued common shares);
Cintas Canada Investment L.P. (all issued Class A shares);
3065520 Nova Scotia Limited (all issued Class B shares); 3057314 Nova Scotia
Company (all unissued Series 1 exchangeable shares)
CC Canada Holdco Limited
Dormant Subsidiary
Ontario
Indirect Subsidiary
100% - Cintas Canada Limited
3305236 Nova Scotia Company
Dormant Subsidiary
Nova Scotia
Indirect Subsidiary
100% - Cintas Canada Limited
CC Dutch Shredding Holdco B.V.
N/A
The Netherlands
Indirect Subsidiary
100% - Cintas Netherlands Holdings B.V.
CC Dutch Holding B.V.
N/A
The Netherlands
Indirect Subsidiary
100% - Cintas Netherlands Holdings B.V.
Cintas (Tianjin) Enterprise Services Co., Ltd
N/A
China
Indirect Subsidiary
100% - Cintas China Holding Limited






--------------------------------------------------------------------------------





Subsidiary Name
Type
State/ Jurisdiction of Formation
Relationship to Parent
Ownership
Cintas (Guangzhou) Enterprise Services Co., Ltd.
N/A
China
Indirect Subsidiary
100% - Cintas China Holding Limited
CC Dutch Storage B.V.
Dormant Subsidiary
The Netherlands
Indirect Subsidiary
100% - CC Dutch Holding B.V.
CC Dutch Property Holding B.V.
N/A
The Netherlands
Indirect Subsidiary
100% - CC Dutch Holding B.V.
G&K Services, LLC
Dormant Subsidiary
Minnesota
Indirect Subsidiary
100% - Cintas Corporation No. 2
G&K Services Co., LLC
Dormant Subsidiary
Minnesota
Indirect Subsidiary
100% - G&K Services, LLC
Leef Bros., LLC
N/A
South Dakota
Indirect Subsidiary
100% - G&K Services, LLC
G&K Services Holdings, LLC


N/A
Minnesota
Indirect Subsidiary
100% - G&K Services Co., LLC
Rental Uniform Service of Somerset, Kentucky, LLC
N/A
Kentucky
Indirect Subsidiary
100% - G&K Services Co., LLC
Alltex Uniform Rental Service, LLC
N/A
New Hampshire
Indirect Subsidiary
100% - G&K Services Co., LLC
Grand Rapids Coat & Apron Service, LLC
N/A
Michigan
Indirect Subsidiary
100% - G&K Services Co., LLC
912501 Ontario Inc.
N/A
Ontario
Indirect Subsidiary
100% - G&K Services, LLC
Millennium Mats LLC
N/A
Ohio
Joint Venture
50% - Montague, LLC


50% - Cintas Corporation No. 2








--------------------------------------------------------------------------------





SCHEDULE 6.4


LITIGATION AND ADMINISTRATIVE PROCEEDINGS


Cintas Corporation No. 2
None.


Cintas Corporation
None.


Cintas Corporation No. 3
None.


Cintas Corporate Services, Inc.
None.





--------------------------------------------------------------------------------





EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE
$___________    _______ __, ____


FOR VALUE RECEIVED, the undersigned, CINTAS CORPORATION NO. 2, a Nevada
corporation (“Borrower”), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of _________ (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114‑1306, the principal sum of


DOLLARS


or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement made by Lender to Borrower pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less, in lawful money of the United States.


As used herein, “Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of May 24, 2019, among Borrower, the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (“Agent”), as the same may from time to time be amended, restated or
otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(a) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.4(a); provided that interest on any principal portion that is not paid
when due shall be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.





--------------------------------------------------------------------------------







This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.


Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind. This Note shall be governed
by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THE CREDIT AGREEMENT,
THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 


CINTAS CORPORATION NO. 2


By: ___________________________
Name: ________________________
Title: _________________________








--------------------------------------------------------------------------------





EXHIBIT B
FORM OF
SWING LINE NOTE


$________    _______ __, ____


FOR VALUE RECEIVED, the undersigned, CINTAS CORPORATION NO. 2, a Nevada
corporation (“Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (the “Swing Line Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114‑1306, the principal sum of


DOLLARS


or, if less, the aggregate unpaid principal amount of all Swing Loans, as
defined in the Credit Agreement (as hereinafter defined), made by the Swing Line
Lender to Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever
is less, in lawful money of the United States on the earlier of the last day of
the Commitment Period, as defined in the Credit Agreement, or, with respect to
each Swing Loan, the Swing Loan Maturity Date applicable thereto.


As used herein, “Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of May 24, 2019, among Borrower, the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (“Agent”), as the same may from time to time be amended, restated or
otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


Borrower also promises to pay interest on the unpaid principal amount of each
Swing Loan from time to time outstanding, from the date of such Swing Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.4(b) of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.4(b);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.


The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of Borrower
under this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.







--------------------------------------------------------------------------------





This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind. This Note shall be governed
by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THE CREDIT AGREEMENT,
THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 


CINTAS CORPORATION NO. 2


By: ___________________________
Name: ________________________
Title: _________________________










--------------------------------------------------------------------------------





EXHIBIT C
FORM OF
TERM NOTE
$____________    _______ __, ____


FOR VALUE RECEIVED, the undersigned, CINTAS CORPORATION NO. 2, a Nevada
corporation (“Borrower”), promises to pay to the order of _________ (“Lender”)
at the main office of KEYBANK NATIONAL ASSOCIATION, as Agent, as hereinafter
defined, 127 Public Square, Cleveland, Ohio 44114‑1306 the principal sum of


_______________________________ AND 00/100    DOLLARS


in lawful money of the United States in consecutive principal payments as set
forth in the Credit Agreement (as hereinafter defined).


As used herein, “Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of May 24, 2019, among Borrower, the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (“Agent”), as the same may from time to time be amended, restated or
otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


Borrower also promises to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.4(c) of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.4(c);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.







--------------------------------------------------------------------------------





This Note is one of the Term Notes referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind. This Note shall be governed
by and construed in accordance with the laws of the State of New York.




JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THE CREDIT AGREEMENT,
THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 


CINTAS CORPORATION NO. 2


By: ___________________________
Name: ________________________
Title: _________________________










--------------------------------------------------------------------------------





EXHIBIT D
FORM OF
NOTICE OF LOAN


[Date]_______________________, 20____
KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Institutional Banking




Ladies and Gentlemen:


The undersigned, ____________________, on behalf of Cintas Corporation No. 2, a
Nevada corporation (“Borrower”), refers to the Second Amended and Restated
Credit Agreement, dated as of May 24, 2019 (the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among Borrower, the
Lenders, as defined in the Credit Agreement, and KeyBank National Association,
as administrative agent for the Lenders (“Agent”), and hereby gives you notice,
pursuant to Section 2.6 of the Credit Agreement that the undersigned hereby
requests [a Loan (the “Proposed Loan”)][an interest change with respect to a
portion of the Term Loan (the “Term Loan Interest Change”)], and in connection
therewith sets forth below the information relating to the [Proposed Loan][Term
Loan Interest Change] as required by Section 2.6 of the Credit Agreement:


(a)    The Business Day of the [Proposed Loan][Term Loan Interest Change] is
__________, 20__.


(b)    The amount of the [Proposed Loan][Term Loan Interest Change] is
$_______________.


(c)    The [Proposed Loan is to be][Term Loan Interest Change is for]:
a Revolving Loan ____ / the Term Loan ___.
(Check one.)


(c)    The [Proposed Loan][Term Loan Interest Change] is to be a Base Rate
Loan____/
Eurodollar Loan ___/ Swing Loan ____.
(Check one.)


(d)    If the [Proposed Loan][Term Loan Interest Change] is a Eurodollar Loan,
the
Interest Period requested is one month ___, two months ___, three months ___,
            six months ____.
(Check one.)







--------------------------------------------------------------------------------





The undersigned hereby certifies on behalf of Borrower that the following
statements are true on the date hereof, and will be true on the date of the
[Proposed Loan][Term Loan Interest Change]:


(i)    the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the [Proposed Loan][Term Loan
Interest Change] and the application of the proceeds therefrom, as though made
on and as of such date (except to the extent such representation or warranty
expressly relates to an earlier date); and


(ii)    no event has occurred and is continuing, or would result from such
[Proposed Loan][Term Loan Interest Change], or the application of proceeds
therefrom, that constitutes a Default or Event of Default.


 
CINTAS CORPORATION NO. 2


By: ___________________________
Name: ________________________
Title: _________________________



 





--------------------------------------------------------------------------------






EXHIBIT E
FORM OF
COMPLIANCE CERTIFICATE
For Fiscal Quarter ended ____________________


THE UNDERSIGNED HEREBY CERTIFIES THAT:


(1)    I am the duly elected [President] or [Chief Financial Officer or
Treasurer] of CINTAS CORPORATION NO. 2, a Nevada corporation (“Borrower”);


(2)    I am familiar with the terms of that certain Second Amended and Restated
Credit Agreement, dated as of May 24, 2019, among Borrower, the Lenders, as
defined therein, and KeyBank National Association, as administrative agent for
the Lenders (“Agent”) (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), and the terms of the other Loan Documents, and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Companies during the
accounting period covered by the attached financial statements;


(3)    The review described in paragraph (2) above did not disclose, and I have
no knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate; and


(4)    Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.


IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.


 
CINTAS CORPORATION NO. 2


By: ___________________________
Name: ________________________
Title: _________________________








--------------------------------------------------------------------------------





EXHIBIT I
FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in Section 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in Section 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (a) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit,
guaranties, and swing loans included in such facilities), and (b) to the extent
permitted to be assigned under applicable Law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to subpart (a)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to subparts (a) and (b) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by
[the][any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________


2.    Assignee[s]:    ______________________________


______________________________





--------------------------------------------------------------------------------





[Assignee is an [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrower:    Cintas Corporation No. 2, a Nevada corporation





4.
Administrative Agent:     KeyBank National Association, as the administrative
agent under the Credit Agreement



5.
Credit Agreement:    The Second Amended and Restated Credit Agreement dated as
of May 24, 2019 among Borrower, the Lenders parties thereto, and Agent.



6.     Assigned Interest[s]:


Assignor[s]
Assignee[s]
Commitment Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:    ______________]


8.    Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]




[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------





The terms set forth in this Assignment Agreement are hereby agreed to:







--------------------------------------------------------------------------------





 
ASSIGNOR[S]
[NAME OF ASSIGNOR]




      By: ______________________
Name: ____________________
Title: _____________________


[NAME OF ASSIGNOR]




      By: ______________________
Name: ____________________
Title: _____________________




 
ASSIGNEE[S]
[NAME OF ASSIGNEE]


 
      By: ______________________
Name: ____________________
Title: _____________________




[NAME OF ASSIGNEE]




      By: ______________________
Name: ____________________
Title: _____________________




Consented to and Accepted:


KEYBANK NATIONAL ASSOCIATION, as
  Administrative Agent


      By: ______________________
Name: ____________________
Title: _____________________




[Consented to:]


CINTAS CORPORATION NO. 2


      By: ______________________
Name: ____________________
Title: _____________________


 






--------------------------------------------------------------------------------





ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby, and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.9 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.3 of the Credit Agreement, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase [the][such] Assigned Interest, and (vii) if
it is a Foreign Lender, attached to the Assignment Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.





--------------------------------------------------------------------------------







2.    Payments. From and after the Effective Date, Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date. Notwithstanding the foregoing, Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to [the][the relevant] Assignee.


3.    General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one (1) instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
facsimile or electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment Agreement. This Assignment
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.





--------------------------------------------------------------------------------





EXHIBIT G
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of May 24, 2019 (the “Credit Agreement”), among Cintas
Corporation No. 2, a Nevada corporation (“Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (“Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent, and
(ii) the undersigned shall have at all times furnished Borrower and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


      By: ______________________
Name: ____________________
Title: _____________________

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





EXHIBIT H
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of May 24, 2019 (the “Credit Agreement”), among Cintas
Corporation No. 2, a Nevada corporation (“Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (“Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


      By: ______________________
Name: ____________________
Title: _____________________



Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





EXHIBIT I
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of May 24, 2019 (the “Credit Agreement”), among Cintas
Corporation No. 2, a Nevada corporation (“Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (“Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (B) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


      By: ______________________
Name: ____________________
Title: _____________________



Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





EXHIBIT J
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of May 24, 2019 (the “Credit Agreement”), among Cintas
Corporation No. 2, a Nevada corporation (“Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (“Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Agent, and (B) the undersigned shall have
at all times furnished Borrower and Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


      By: ______________________
Name: ____________________
Title: _____________________



Date: ________ __, 20[ ]



